Case
Case4:19-cv-00300-RH-MJF
     4:19-cv-00300-RH-MJF Document
                          Document344-19
                                   258-8 Filed
                                         Filed02/03/20
                                               04/17/20 Page
                                                        Page11of
                                                              of46
                                                                 46




                 EXHIBIT G




                                                             DEFENDANT SOS
                                                               EXHIBIT


                                                                44
     Case
     Case4:19-cv-00300-RH-MJF
          4:19-cv-00300-RH-MJF Document
                               Document344-19
                                        258-8 Filed
                                              Filed02/03/20
                                                    04/17/20 Page
                                                             Page22of
                                                                   of46
                                                                      46

                                                                           Page 223
 1              IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF FLORIDA
 2
                    CASE NO.:      4:19-CV-300-RH-MJF
 3

 4
     KELVIN LEON JONES, et al.,
 5
                       Plaintiffs,
 6   vs.

 7   RON DeSANTIS, in his official
     capacity as Governor of Florida,
 8   et al.,

 9                  Defendants.
     ________________________________/
10

11                       CONTINUED DEPOSITION OF

12                             MARIA MATTHEWS

13

14                     VOLUME 2 (Pages 223 - 342)

15

16                       Monday, January 27, 2020
                          9:13 a.m. - 12:25 p.m.
17

18

19                           HOLLAND & KNIGHT
                          315 South Calhoun Street
20                        Tallahassee, Florida 32301

21
                    Stenographically Reported By:
22                 JUDY LYNN MARTIN, NOTARY PUBLIC

23

24   Job No.:   175837

25
            Case
            Case4:19-cv-00300-RH-MJF
                 4:19-cv-00300-RH-MJF Document
                                      Document344-19
                                               258-8 Filed
                                                     Filed02/03/20
                                                           04/17/20 Page
                                                                    Page33of
                                                                          of46
                                                                             46

                                                          Page 224                                                          Page 225
1                                                                     1
2    APPEARANCES:                                                     2   Appearances (Continued)
3    On behalf of the Raysor Plaintiffs:                              3   On behalf of Secretary of State:
4         CAMPAIGN LEGAL CENTER                                       4
          1101 14th Street, Northwest                                          FLORIDA DEPARTMENT OF STATE
5         Washington, DC 20005                                        5        500 South Bronough Street
          BY: Mark Gaber, Esquire                                              Tallahassee, Florida 32399
                                                                      6        BY: Ashley Davis, Esquire
 6             Jonathan Diaz, Esquire
                                                                      7
 7
                                                                               -and-
 8
                                                                      8
 9   On behalf of the Gruver Plaintiffs:
                                                                               HOLLAND & KNIGHT
10        AMERICAN CIVIL LIBERTIES UNION OF FLORIDA                   9        315 South Calhoun Street
          118 West Adams Street                                                Tallahassee, Florida 32301
11        Jacksonville, Florida 32202                                10        BY: Tara Price, Esquire
          BY: Jimmy Midyette, Esquire (Via telephone)                11
12                                                                   12
13                                                                   13   On behalf of Hillsborough County:
          -and-                                                      14        HILLSBOROUGH COUNTY ATTORNEY'S OFFICE
14                                                                             601 East Kennedy Boulevard
          NAACP LEGAL DEFENSE AND EDUCATIONAL FUND                   15        Tampa, Florida 33602
15        40 Rector Street                                                     BY: Stephen Todd, Esquire (Via telephone)
          New York, New York 10006                                   16
16        BY: John Cusick, Esquire (Via telephone)                   17
17                                                                   18   On behalf of Leon County:
                                                                     19        MESSER CAPARELLO
18         -and-
                                                                               2618 Centennial Place
19
                                                                     20        Tallahassee, Florida 32308
20        AMERICAN CIVIL LIBERTIES UNION OF FLORIDA
                                                                               BY: Mark Herron, Esquire (Via telephone)
          4343 West Flagler Street
                                                                     21
21        Miami, Florida 33134                                       22
          BY: Anton Marino, Esquire (Via telephone)                  23   On behalf of Alachua County:
22                                                                             ALACHUA COUNTY ATTORNEY'S OFFICE
23                                                                   24        12 Southeast First Street
24                                                                             Gainesville, Florida 32601
25                                                                   25        BY: Corman Hanson, Esquire (Via telephone)

                                                          Page 226                                                          Page 227
1                                                                     1                      MARIA MATTHEWS
2                              I N D E X
                                                                      2   Proceedings began at 9:13 a.m.:
3    Testimony of MARIA MATTHEWS
                                                                      3             THE STENOGRAPHER: Do you swear or affirm that
4    Direct Examination by MR. GABER                         227
                                                                      4        the testimony you're about to give will be the
5    CERTIFICATE OF OATH                                     339
                                                                      5        truth, the whole truth, and nothing but the truth?
     CERTIFICATE OF REPORTER                                 340
6    Errata Sheet                                            341
                                                                      6             THE WITNESS: I do.
7
                                                                      7                       MARIA MATTHEWS,
8                                                                     8   having been first duly sworn or affirmed, as hereinafter
9                               EXHIBITS                              9   certified, testified as follows:
10   Matthews Exhibits                                               10                      DIRECT EXAMINATION
11   Exhibit No. 22        Notice of Deposition              230     11   BY MR. GABER:
12   Exhibit No. 23        Email Chain dated 10/28/2019      274     12        Q    Good morning, Ms. Matthews. My name is
13   Exhibit No. 24        Email dated 12/20/2019            276     13   Mark Gaber. I represent the Raysor plaintiffs in this
14   Exhibit No. 25        Restoration of Voting Rights              14   action.
                           Work Group Report                 302
                                                                     15             Could you please state your name for the
15
                                                                     16   record?
16
                                                                     17        A    Maria Matthews.
17
                                                                     18        Q    What is your position with the Secretary of
18
19
                                                                     19   State's Office?
20                                                                   20        A    I'm the director for the Division of Elections
21                                                                   21   with the Florida Department of State.
22                                                                   22        Q    You previously testified in a deposition in
23                                                                   23   this litigation; is that right?
24                                                                   24        A    Yes.
25                                                                   25        Q    You are testifying now as the corporate
            Case
            Case4:19-cv-00300-RH-MJF
                 4:19-cv-00300-RH-MJF Document
                                      Document344-19
                                               258-8 Filed
                                                     Filed02/03/20
                                                           04/17/20 Page
                                                                    Page44of
                                                                          of46
                                                                             46

                                                     Page 228                                                        Page 229
 1                      MARIA MATTHEWS                           1                     MARIA MATTHEWS
 2   representative for the Secretary of State; is that          2        A    No.
 3   right?                                                      3        Q    Did you bring any materials with you today?
 4        A    Yes.                                              4        A    No.
 5        Q    So the record is clear, is it your                5        Q    What did you do to prepare for today's
 6   understanding as well that your previous testimony is       6   deposition?
 7   also being taken as testimony on behalf of the Secretary    7        A    I reviewed some documentation, just my depo
 8   of State as corporate representative?                       8   that I did before, and I talked to my attorneys.
 9        A    Yes.                                              9        Q    Any other documents that you looked at in
10        Q    I know that you are an attorney and you've       10   preparation for today's deposition?
11   been deposed before, so I won't spend a lot of time on     11        A    Again, it would just be documents kind of
12   the intro things, but we should both make an effort to     12   related to this and -- and the discovery documents.
13   speak slowly and clearly so the reporter can get the       13        Q    Any in particular?
14   information down and not talk over one another. And if     14        A    Admissions, request for production of
15   I ask a question that you don't understand, please ask     15   documents.
16   for clarification. Unless you say otherwise, we'll         16        Q    Did you look at any other documents that were
17   presume that you understood the question.                  17   produced by the Secretary of State's Office to
18             Does that work for you?                          18   plaintiffs?
19        A    Yes.                                             19        A    I don't believe so.
20        Q    If at any time you need a break, please let me   20        Q    Have you read the October 2019 order of the
21   know. I just ask that you answer the question that's       21   district court granting preliminary injunction?
22   pending on the table before taking the break. Okay?        22        A    I have read it in the past.
23        A    Yes.                                             23        Q    Have you also read the decision of the Florida
24        Q    Is there any reason that you cannot answer my    24   Supreme Court -- the advisory opinion decision of the
25   questions truthfully today?                                25   Florida Supreme Court, Amendment 4?
                                                     Page 230                                                        Page 231
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2        A    I have read that in the past.                     2   questions that I ask will be focused on the time period
 3             MR. GABER: I'm going to mark Exhibit 22.          3   after your last deposition. So to the extent that's not
 4             (Marked for Identification is Matthews Exhibit    4   clear from the question itself, that is the time frame
 5        Number 22.)                                            5   that we are looking at. I think that was September 13,
 6   BY MR. GABER:                                               6   2019.
 7        Q    This is the Notice of Deposition of Defendant     7             Since that time, since September 13, 2019,
 8   Laurel M. Lee In Her Official Capacity as Secretary of      8   what steps has the Secretary of State's Office taken to
 9   State of Florida, Pursuant to Rule 30(b)(6).                9   implement SB 7066?
10             Have you seen this notice?                       10        A    We continued to review -- conduct automated
11        A    Yes.                                             11   matches, review those matches, create files that are
12        Q    Are you familiar with the eight topics that      12   credible and reliable in accordance with the law. It
13   are listed on the notice?                                  13   encompasses those matches that relate to those
14        A    Just refreshing, yes.                            14   individuals who appear to be in prison or under
15        Q    Do you feel like you are the appropriate         15   supervision with the Department of Corrections or who
16   person to answer questions about these topics in the       16   have a felony conviction adjudication for murder or a
17   Department of State?                                       17   conviction for felony sexual offense adjudicated.
18        A    Yes.                                             18        Q    Are those the only categories of matches that
19        Q    Have you testified as the corporate              19   are currently being conducted?
20   representative for the Department of State before?         20        A    Those are the only categories of matches that
21        A    I believe so.                                    21   we are reviewing and for which if we determine that they
22        Q    Do you have a sense of how many times?           22   are credible and reliable are sending down. We are
23        A    It's not something I like to keep track of.      23   reviewing cases, or matches rather, that relate to those
24        Q    Hopefully this isn't that painful. I just        24   who don't fall in those categories, but we are not
25   want to -- for purposes of today's deposition, the         25   sending those down yet.
            Case
            Case4:19-cv-00300-RH-MJF
                 4:19-cv-00300-RH-MJF Document
                                      Document344-19
                                               258-8 Filed
                                                     Filed02/03/20
                                                           04/17/20 Page
                                                                    Page55of
                                                                          of46
                                                                             46

                                                     Page 232                                                        Page 233
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2        Q    When you say matches for those who don't fall     2   the Department of Corrections' data online; it can also
 3   into these categories, what categories are you              3   be the Federal Commission on Offender Review, their
 4   reviewing?                                                  4   clemency database; all the sources that we use to
 5        A    Those would be individuals who -- well, don't     5   determine that we have been and continue to do to
 6   fall into those categories. It could be people who have     6   determine whether somebody is eligible and whether that
 7   outstanding legal financial obligation or otherwise have    7   match is credible and reliable.
 8   not completed the terms of their sentence.                  8        Q    When did you begin identifying matches based
 9        Q    One clarification. When you say sending down,     9   on LFOs?
10   do you mean to the Supervisors of Elections?               10        A    It's a review. It's an ongoing review that
11        A    That is correct.                                 11   we're doing at this point. Certainly once the advisory
12        Q    When you say that it would be people who have    12   opinion from the Florida Supreme Court that is -- felt
13   outstanding legal financial obligations, I mean, are you   13   like it was appropriate to move forward with that, but,
14   actually matching for people with outstanding legal        14   again, I'm working with the attorneys on this, because
15   financial obligations?                                     15   it's a complicated...
16        A    We are currently working with our legal          16        Q    Were there any other -- prior to the advisory
17   counsel on that process, but we're reviewing those kinds   17   opinions issuance, was there review being done of
18   of matches.                                                18   matches that showed outstanding LFOs?
19        Q    What system do you have in place to determine    19        A    Yeah. We were still doing it, but, again,
20   whether someone has outstanding LFOs?                      20   working with our attorneys. Nothing is being sent down
21        A    Just as with any other match, we consult the     21   that doesn't fall into the categories that I mentioned
22   resources that we have available, so that could be the     22   earlier.
23   CCIS, which is the Comprehensive Case Information System   23        Q    So are you collecting like a list of
24   that the Clerk of Court has, which is their single         24   registrants who have, in your view, outstanding LFOs and
25   database for documents, court documents; it can also be    25   can -- storing that somewhere?
                                                     Page 234                                                        Page 235
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2        A    No. I think it's just a matter of us looking      2   said, we have not sent any files down to the Supervisors
 3   at potential matches as -- that may -- that fall into       3   relative to that category.
 4   that category and then working with our attorney to         4        Q    When did the noncompletion of sentence
 5   determine if that is how -- how to best create a match      5   aspect -- and that relates generally to the LFOs; is
 6   that we can feel comfortable that is credible and           6   that your understanding?
 7   reliable.                                                   7        A    It could be. There are other aspects to a
 8        Q    Who is the attorney that you work with on         8   sentence.
 9   this?                                                       9        Q    Right. But the completion of the LFOs aspect
10        A    It's the legal -- it's our General Counsel's     10   of this, which is new to your office's review falls
11   Office.                                                    11   under the noncompletion of sentence part of that
12        Q    Is there any policy that's been created in the   12   description; is that fair?
13   office or that's been drafted about how to determine       13        A    Yes.
14   whether someone has outstanding LFOs?                      14        Q    When did that aspect begin to appear in the
15        A    We have procedures that were last amended in     15   procedures?
16   December that discuss how to go about creating a           16        A    I would defer to the record in terms of the
17   credible and reliable match, depending on whether the      17   documents that have been handed over.
18   person's in prison or under supervision, murder, felony    18        Q    When this litigation first started, you
19   sexual offense, as well as noncompletion of a sentence.    19   understand that some of your documents were provided to
20        Q    That was amended in December of 2019?            20   the plaintiffs in the case; is that right?
21        A    Correct.                                         21        A    Yes.
22        Q    Is December of 2019 the first version of that    22        Q    Since that happened, has any additional update
23   document that includes the noncompletion of sentence?      23   been done to provide documents after that period of time
24        A    No, I believe other prior versions included      24   to your attorneys to provide over to the plaintiffs?
25   reference to it, but haven't been acted on again. As I     25        A    I trust that my attorneys would -- our
            Case
            Case4:19-cv-00300-RH-MJF
                 4:19-cv-00300-RH-MJF Document
                                      Document344-19
                                               258-8 Filed
                                                     Filed02/03/20
                                                           04/17/20 Page
                                                                    Page66of
                                                                          of46
                                                                             46

                                                     Page 236                                                        Page 237
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2   attorneys would have handed over anything that had been     2   whether someone has outstanding LFOs?
 3   requested personally to discovery.                          3        A    No.
 4        Q    Do you know how many copies of these              4        Q    How about any sort of informal emails with
 5   procedures or how many different versions there have        5   Supervisors of Elections on that topic?
 6   been since the time of when you first turned your           6        A    It's possible that there may have been
 7   documents over and today?                                   7   individual emails. If there was a question regarding
 8        A    Again, I would defer to the record and the        8   that, quite frankly we would defer to our General
 9   only -- the last version I know of right now is the one     9   Counsel's Office to reply.
10   in December.                                               10        Q    Have you received any questions personally
11        Q    That's the version that you're currently         11   related to determining if someone has outstanding LFOs
12   using?                                                     12   if they're eligible to register to vote?
13        A    Correct.                                         13        A    No, I haven't.
14        Q    What's the name of that document?                14        Q    Are you aware of any that members of your
15        A    It's BVRS procedures for felony matches,         15   staff have received?
16   something like that.                                       16        A    I don't recall at this time. Again, their
17        Q    Is that a document that's provided to the        17   direction would be to refer the matter to the General
18   Supervisors of Elections as well?                          18   Counsel's Office.
19        A    No. That's an internal document for our          19        Q    How do you determine whether an individual who
20   staff, but for the Division of Elections, Bureau of        20   you see has an outstanding LFO whether you believe that
21   Voter Registration Services, to use to process these       21   person is eligible to vote?
22   files.                                                     22             MS. DAVIS: Objection. Calls for -- well,
23        Q    Since the time of your last deposition, has      23        this -- be careful, because your answer could
24   any written guidance or instructions been provided to      24        impact attorney/client privilege.
25   Supervisors of Elections regarding how to determine        25   BY MR. GABER:
                                                     Page 238                                                        Page 239
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2        Q    To be clear, I'm not intending any of my          2   98.075(7), determines whether an individual remains on
 3   questions to do that, so please just let me know if --      3   the roles or not.
 4        A    Can you reword, please, or restate what you       4   BY MR. GABER:
 5   asked?                                                      5        Q    I guess my question is focused on LFOs in
 6        Q    Sure. How do you determine whether an             6   particular. So what specific LFOs does your office view
 7   individual who you believe has outstanding LFOs is          7   as disqualified?
 8   eligible to vote or not?                                    8             MS. DAVIS: Objection, form and
 9             MS. DAVIS: Same objection.                        9        attorney/client.
10        A    What we determine is we have a potential match   10        A    Again the same process that we use to
11   and we look to the records that are available to           11   determine whether someone is -- whether a potential
12   determine if that is the correct individual, if it's       12   match is credible and reliable is used regardless of
13   definitely a felony conviction of adjudication but no      13   whether it's an LFO or any other -- I guess I don't --
14   circumstances have changed to alter that determination,    14   I'm not quite sure I understand.
15   we create and collect the documents to support that.       15   BY MR. GABER:
16             And once we believe that that is credible and    16        Q    What is your understanding of the specific
17   reliable, we then send that match down to the              17   LFOs that do disqualify a registrant?
18   Supervisors of Elections. Supervisors of Elections then    18             MS. DAVIS: Objection.
19   have an obligation under the law to notify the voter       19        A    Right now my understanding is -- our
20   that there is a potential ineligible match.                20   understanding is that if a sentence has --
21             That voter then has due process under the law    21             MS. DAVIS: Careful of attorney/client
22   to counter that in any way or to say, no, that's not me,   22        privilege.
23   no, that's not a felony conviction, and any other          23        A    That goes to the heart of completion of the
24   evidence they wish to put forward to the Supervisor of     24   sentence.
25   Elections -- Supervisor of Elections. Person went to       25   BY MR. GABER:
            Case
            Case4:19-cv-00300-RH-MJF
                 4:19-cv-00300-RH-MJF Document
                                      Document344-19
                                               258-8 Filed
                                                     Filed02/03/20
                                                           04/17/20 Page
                                                                    Page77of
                                                                          of46
                                                                             46

                                                     Page 240                                                        Page 241
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2        Q    Does the Secretary of State's Office have a       2   and/or the Department of Corrections in terms of
 3   position as to which specific LFOs are disqualifying for    3   supervision and prison terms. We don't offer any other
 4   voters in Florida?                                          4   information.
 5        A    Not at this time.                                 5        Q    You said that the -- your office is currently
 6        Q    Does the Secretary of State's Office have a       6   reviewing matches that indicate LFOs but not sending
 7   plan, or a timeline, for when it intends to have a          7   down to Supervisors of Elections those files right now;
 8   position as to which specific LFOs are disqualifying?       8   is that right?
 9             MS. DAVIS: Objection, attorney/client.            9        A    Each match is case by case, so if we get a
10             MR. GABER: Again I'm not -- I'm not asking       10   case in which this is an issue or the terms of the
11        for any privileged communications with your           11   sentence, we examine that, put documents together, and
12        attorneys, but is that instruction not to answer?     12   then we consult with the -- with our General Counsel's
13             MS. DAVIS: That's an instruction not to          13   Office.
14        answer. The answer to that question is                14        Q    But at the moment if the only reason that you
15        attorney/client privilege.                            15   would send the file down is because of the LFO issue
16   BY MR. GABER:                                              16   within the umbrella of completion of terms, at the
17        Q    If a voter -- you have a hotline for voters to   17   moment those are not being sent to the Supervisors; is
18   ask questions; is that right?                              18   that right?
19        A    Yes.                                             19        A    That's correct.
20        Q    If a voter called, or voters call, what are      20        Q    Is your office making determinations about
21   they currently being told with respect to which LFOs are   21   whether the information is credible and reliable?
22   disqualifying?                                             22        A    We're reviewing case by case to determine a
23        A    If an individual calls on the line, they are     23   process for that, to feel comfortable about what's
24   currently directed to contact the Clerk of Court           24   credible and reliable.
25   regarding their -- their conviction and their sentence     25        Q    Have you identified -- among that subset of
                                                     Page 242                                                        Page 243
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2   files that are currently under review, are there some       2   match, whatever the basis would be for it.
 3   where the determination has been made that the              3        Q    In this case, I'm asking about the match to
 4   information is credible and reliable?                       4   the outstanding LFOs.
 5        A    Not yet.                                          5        A    Correct. We have not made any determination.
 6        Q    What is the process of coming to that             6   Obviously legislation and litigation is ongoing right
 7   conclusion?                                                 7   now.
 8        A    I --                                              8        Q    Other than the December 20 procedures, is
 9        Q    Let me specify. Is there -- when you go           9   there any other written guidance or memos or information
10   through these determinations to determine whether          10   in your office for how the staff should collect
11   information is credible and reliable, do you set the       11   information and review it to determine whether that
12   credible and reliable ones aside and have like a these     12   information about outstanding LFOs is credible and
13   are done, these are ready to go when we send them, and     13   reliable?
14   then there's some that you're unsure of yet; have you      14        A    That would be the source document.
15   segregated these files in any way for the range of your    15        Q    What does that document -- I don't believe
16   comfort with the credibility and reliability of            16   we've received that document, so you'll have to forgive
17   information?                                               17   my ignorance about it, but what does that document set
18        A    If a determination is made about credible and    18   out as the procedure for determining whether there are
19   reliable that it's valid, then it will be sent down, but   19   outstanding LFOs?
20   that has not been made yet with any of these other         20        A    The document covers the whole process for how
21   cases.                                                     21   a credible and reliable match is determined, regardless
22        Q    When you say "valid," do you mean valid -- the   22   of the basis. And there's a section in there relating
23   information that there is outstanding LFOs is correct;     23   to looking to CCIS, which is the Clerk's single source
24   is that right?                                             24   for documents as well as Clerk of Courts websites and
25        A    Valid in that it is a credible and reliable      25   any other sources that a staff member can go to to
            Case
            Case4:19-cv-00300-RH-MJF
                 4:19-cv-00300-RH-MJF Document
                                      Document344-19
                                               258-8 Filed
                                                     Filed02/03/20
                                                           04/17/20 Page
                                                                    Page88of
                                                                          of46
                                                                             46

                                                     Page 244                                                        Page 245
 1                     MARIA MATTHEWS                            1                      MARIA MATTHEWS
 2   support the match.                                          2   whether or not someone has outstanding LFOs?
 3             At this time, the procedure indicates that if     3        A    With the files that are being created
 4   they come across a case like that, they work it like any    4   if that -- I'm not aware of many, but it's just case by
 5   other providing -- determining that it's the same           5   case. If they have difficulty obtaining a document or
 6   person, that it's truly a felony conviction, and            6   determining something, that is what's being bumped up
 7   collecting all documents that would support both the        7   for further review with our legal counsel's office.
 8   identity match, the felony record match, as well as         8        Q    Has that further review -- what's the status
 9   anything else but for these LFOs, and I put in quote.       9   of that with respect to these files?
10   Those are set aside for further research later and         10        A    I expect that probably within the next week or
11   that's what the document indicates.                        11   so we will start crystallizing that process and maybe
12        Q    Are you contacting -- is your office             12   even do, I'm speculating now, but test cases and, you
13   contacting Clerk of Courts to obtain individual            13   know, of matched files.
14   sentencing files in addition to using CCIS and the other   14             There's a lot involved. We have to make sure
15   sources you mentioned?                                     15   we have staff properly trained, we have to make sure
16        A    Yes. That is a -- there are frequently           16   that the Supervisors of Elections are also familiar
17   documents that are not on -- or not frequently, just       17   with, because these cases -- these types of cases will
18   documents that may not be online, and it's a               18   involve a lot more documentation, so there's an
19   case-by-case basis. So if the documents aren't there or    19   education process to that, making sure that everybody is
20   if the documents are insufficient to be able to make       20   on board and comfortable with -- with that new aspect of
21   that credible and reliable match, then we reach out to     21   matches.
22   the Clerk of Courts.                                       22        Q    Have you conducted training in your office for
23        Q    As your staff are reviewing these documents      23   how to collect these documents, how to understand them?
24   for outstanding LFOs, have you asked them to document or   24        A    That's an ongoing process, yes.
25   keep track of issues that they encounter in determining    25        Q    Does that involve -- do you have written
                                                     Page 246                                                        Page 247
 1                      MARIA MATTHEWS                           1                     MARIA MATTHEWS
 2   training materials, PowerPoints, things like that?          2        A    Yes.
 3        A    I believe that there were some training           3        Q    There's two examples, one example of paid and
 4   materials initially, yes, and then there will be more       4   one -- I suppose there's three examples, example of
 5   developed as we finalize this particular process.           5   paid, example of no info available, and example of
 6        Q    At what point do you anticipate actually          6   outstanding fees; do you see that?
 7   sending to the Supervisors of Elections files?              7        A    Yes.
 8             MS. DAVIS: Objection, attorney/client             8        Q    Now, when you last testified you spoke about
 9        privilege. Don't answer that.                          9   the fact that -- the fact that it says restitution
10   BY MR. GABER:                                              10   zero -- balance due zero, that -- you weren't sure
11        Q    I'd like to show you what is already an          11   whether or not that meant that in fact there was no
12   exhibit in your depositions, so we don't need to mark it   12   restitution, because restitution may not be tracked in
13   again. This is Exhibit 17 from your first deposition.      13   the system; is that correct?
14             Do you recognize this document?                  14        A    I would defer to the record, my deposition, on
15        A    Yes.                                             15   that.
16        Q    What is this document?                           16        Q    Do you have a -- do you have a further
17        A    This is the internal procedure documents for     17   understanding of what this screenshot within CCIS means
18   processing felon match files.                              18   with respect to restitution than you did at your last
19        Q    Is this the document that's been updated with    19   deposition?
20   the December version?                                      20        A    We've been working with the Clerks of the
21        A    Yes.                                             21   Court to try to understand what these numbers reflect
22        Q    This version is August 7, 2019; right?           22   and mean. You would still have to look to the
23        A    Correct.                                         23   sentencing documents.
24        Q    On page 3 of the document, you see a             24        Q    In the process of working with the Clerk of
25   screenshot from CCIS; is that right?                       25   Courts, what have you learned as to what these numbers
            Case
            Case4:19-cv-00300-RH-MJF
                 4:19-cv-00300-RH-MJF Document
                                      Document344-19
                                               258-8 Filed
                                                     Filed02/03/20
                                                           04/17/20 Page
                                                                    Page99of
                                                                          of46
                                                                             46

                                                     Page 248                                                        Page 249
 1                     MARIA MATTHEWS                            1                      MARIA MATTHEWS
 2   mean?                                                       2        Q    What if the underlying documents shows that
 3        A    That they are what they are.                      3   there was a restitution order but the CCIS screen
 4        Q    What does that mean?                              4   reports zero -- total zero, balance due zero, what --
 5        A    That they may have recorded that there's no       5   since you last testified, do you have further policies
 6   restitution and that may or may not be relied upon,         6   or procedures or understanding of how you should proceed
 7   depending on what the court records indicate.               7   in that instance?
 8        Q    So is the -- have you developed a process         8        A    Again, we're working with our attorney to
 9   based upon your discussions with the Clerk of Courts as     9   determine what -- what additional steps may need to be
10   to how you should proceed if you see restitution total     10   taken to reconcile that difference. In the end, I am
11   zero in CCIS?                                              11   not going to allow a record to go down if there's an
12        A    Again, we've been working with our attorneys     12   inconsistency or inability to be able to make that
13   to determine what the screenshot, which is just one        13   credible and reliable match.
14   piece of the documentation that may or may not support a   14        Q    You mentioned you've been working with your
15   credible and reliable match, still have to go to the       15   attorney, is there any -- as of today, is there any plan
16   sentencing documents and whatever court records are        16   or policy for how to proceed if the CCIS reports zero
17   available to indicate whether this screenshot has          17   balance due and the -- or zero restitution and the
18   information that is current and accurate.                  18   underlying documents shows restitution?
19        Q    If the underlying sentencing documents shows     19             MS. DAVIS: Objection, attorney/client.
20   restitution zero, then would you view this as credible     20             MR. GABER: Are you instructing her not to
21   and reliable that there is no restitution?                 21        answer that?
22             MS. DAVIS: Objection, form.                      22             MS. DAVIS: Don't answer.
23        A    Again, each of these is a case-by-case basis,    23   BY MR. GABER:
24   so I don't want to make a blanket statement about it.      24        Q    In general, it's your understanding that
25   BY MR. GABER:                                              25   restitution may not be tracked as accurately as some
                                                     Page 250                                                        Page 251
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2   other LFOs; is that fair?                                   2             MS. DAVIS: Objection, form.
 3             MS. DAVIS: Objection to form.                     3   BY MR. GABER:
 4   BY MR. GABER:                                               4        Q    Within CCIS, the reporting -- is it your
 5        Q    I'm speaking about whether restitution has        5   understanding that the reporting of restitution owed is
 6   been paid.                                                  6   still today not completely accurate for all of the files
 7        A    I believe it's been reported in the work group    7   that are kept in CCIS?
 8   report, Clerk of Courts, that restitution is not always     8        A    I can't speak to that. All I can speak to is
 9   captured in CCIS.                                           9   case by case. Once we get one, then we'll be making
10        Q    Some other areas are if LFOs have been           10   that determination whether restitution information is
11   converted to civil liens, old records that maybe weren't   11   credible and reliable in the -- in the system.
12   electronically recorded, and debts that have been turned   12        Q    Have you had cases since your last deposition
13   over to credit agencies; is that correct?                  13   where it appeared that the restitution was not
14             MS. DAVIS: Objection, form.                      14   accurately reported in CCIS?
15        A    Yeah, I think I need you to restate.             15        A    We haven't made that call yet, no.
16   BY MR. GABER:                                              16        Q    When you say that, you mean you haven't made
17        Q    Are those other categories of potential LFOs     17   the determination, the final determination, about
18   that may not accurately be contained within CCIS, is       18   whether the information in CCIS is inaccurate; is that
19   that still your understanding?                             19   correct?
20             MS. DAVIS: Objection to form.                    20        A    We are working on reviewing what potential
21        A    Can you repeat that, I'm sorry?                  21   scenarios may arise with these types of cases. I can't
22   BY MR. GABER:                                              22   make a blanket statement about how -- whether the
23        Q    So restitution is one category where there       23   information is inaccurate or completely incomplete. At
24   might be problems with the electronic tracking; is that    24   this time, it would just be on a case-by-case basis.
25   fair?                                                      25        Q    Right. So have there been cases where there's
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page10
                                                                        10of
                                                                           of46
                                                                              46

                                                     Page 252                                                        Page 253
 1                      MARIA MATTHEWS                           1                     MARIA MATTHEWS
 2   a question as to whether the restitution reporting in       2   BY MR. GABER:
 3   CCIS is accurate in your review thus far?                   3        Q    How many files have been going through the
 4        A    Is accurate?                                      4   review process for LFOs since your last deposition?
 5        Q    Is not accurate.                                  5        A    What we're doing is -- the primary process
 6        A    I believe that we have seen some indication       6   right now is focusing on those in prison, those in
 7   that the information there may not be consistent with       7   supervision, murder, or felony sexual offense. What
 8   the court records.                                          8   we're doing on the side is occasionally reviewing files
 9        Q    Is there a way with the CCIS information to       9   that are -- that don't fall into that and seeing what it
10   determine whether there are outstanding civil liens; is    10   yields, and then I'm working with the general counsel --
11   that reported in CCIS to your understanding?               11   we're working with the General Counsel's Office to
12        A    It's part of the court record.                   12   determine how to handle that to develop a process.
13        Q    Have you encountered files in your review        13        Q    Are you running a search against the entire
14   since your last deposition where there's questions as to   14   registration list, how are you identifying the sort of
15   whether or not someone owes outstanding civil liens for    15   universe of potential voters that you should look at for
16   their LFOs?                                                16   this purpose?
17             MS. DAVIS: Objection, form.                      17             MS. DAVIS: Objection, form.
18        A    I don't recall any.                              18        A    Right now the process involves anybody who
19   BY MR. GABER:                                              19   registers to vote, anybody who changes their address,
20        Q    Have you had -- in the files that you have       20   anybody -- any time that a new felony record is created,
21   been reviewing, have you had files that it's unclear       21   it's -- whether you affirm that you're not a felon or
22   whether there are LFOs that were sent to a credit agency   22   not, every -- all those records are matched against
23   to collect if those have been completed and paid?          23   criminal records to create these potential automated
24             MS. DAVIS: Objection, form.                      24   matches, so that's happening on a daily basis.
25        A    I don't know.                                    25             And then for purposes of being able to focus
                                                     Page 254                                                        Page 255
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2   on the those in prison in supervision, murder, and          2   you started reviewing for LFOs. So I'm just --
 3   felony sexual offense, we worked with the respective        3             MS. DAVIS: Objection.
 4   criminal justice agencies to add additional information     4   BY MR. GABER:
 5   that would help to be able to refine those and anything     5        Q    -- I'm trying to get to how you went back and
 6   else presumably. We don't know for a fact whether they      6   how you determined.
 7   are LFOs or anything else. We just know they don't fall     7        A    I don't know that those are LFOs. All I know
 8   into those four categories.                                 8   is they don't fall into these other categories.
 9   BY MR. GABER:                                               9        Q    So there are people who have a conviction
10        Q    So is the only thing you're doing right now      10   based on this -- how you match and they're everyone who
11   the ongoing process when there's a new registration        11   doesn't have a murder conviction, a sexual offense
12   application or have you gone backwards to look at          12   conviction, and isn't currently incarcerated or under
13   registrants within say the past year to see whether any    13   supervision; is that correct?
14   of them who may have passed the -- they're not in          14             MS. DAVIS: Object to form.
15   prison, they're not under supervision to determine         15             THE WITNESS: Yeah, I lost you.
16   whether those people have potentially outstanding LFOs?    16   BY MR. GABER:
17        A    Every day it's the whole -- the whole            17        Q    What I'm trying to get at: Are you confident
18   registration system whether you've been in there --        18   that -- maybe confident's not the right word. The
19   you've been registered since, you know, 1990 or you just   19   system you have in place to do these matches, will it
20   registered yesterday.                                      20   have, today for example, captured all of the people
21        Q    I guess the question is how -- how would you     21   based on the information you have that could potentially
22   identify the people who are subject now to this review     22   have outstanding LFOs?
23   for LFOs, did you take steps to -- because presumably      23             MS. DAVIS: Objection to form.
24   they made it through whatever your review system is        24        A    It captures -- or at least initially captures
25   without being flagged up until the point in time when      25   all voter registration records that match up with a
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page11
                                                                        11of
                                                                           of46
                                                                              46

                                                     Page 256                                                        Page 257
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2   felony conviction record regardless of whether they're      2   viewed as having unlawfully affirmed their eligibility
 3   in prison, in supervision, murder, felony sexual            3   because of outstanding LFOs?
 4   offense, or anything else that falls outside it.            4             MS. DAVIS: Objection, attorney/client. Don't
 5   That's -- that's been the -- that hasn't changed.           5        answer.
 6             What's changed is now once you go into a case     6   BY MR. GABER:
 7   or match, then you have to determine whether it's one of    7        Q    Well, you've read SB 7066; right?
 8   these -- you know, whether there is legal financial         8        A    Yes.
 9   obligations outstanding or any other term of the            9        Q    At your last deposition you testified about
10   sentence.                                                  10   the sunset provision; do you recall that?
11   BY MR. GABER:                                              11        A    If you point me to it.
12        Q    Is that review -- that review is not solely      12        Q    Are you familiar with the fact that if someone
13   forward looking with new registrations; is that correct?   13   registered to vote on say February 5, 2019, when SB 7066
14        A    Correct.                                         14   was enacted, a provision was included to ensure that
15        Q    So now you're going back and looking at people   15   those folks who registered between Amendment 4's
16   who might not have earlier been flagged but now will       16   effective date and the effective date of SB 7066 would
17   potentially be because of the outstanding LFOs; is that    17   not be subject to prosecution for having registered;
18   fair?                                                      18   that's a fact in the --
19             MS. DAVIS: Objection, form and                   19             MS. DAVIS: Objection.
20        attorney/client privilege. Be careful of that.        20   BY MR. GABER:
21        A    I'm not sure I quite understand that question.   21        Q    Are you familiar with that fact?
22   BY MR. GABER:                                              22        A    I'm aware that there's a provision in Senate
23        Q    Let me try a different way. If I -- there was    23   Bill 7066 in chapter law that was enacted that allowed
24   a sunset period in SB 7066, is that your understanding,    24   some grace period between the effective date of
25   where if someone registered to vote, they wouldn't be      25   constitutional amendment and the effective date of the
                                                     Page 258                                                        Page 259
 1                     MARIA MATTHEWS                            1                     MARIA MATTHEWS
 2   bill.                                                       2   four categories.
 3        Q    So if someone registered during that grace        3        Q    Is it your -- is the Secretary of State's
 4   period, someone who has outstanding LFOs, now that your     4   Office collecting the files or working through the files
 5   office is collecting and reviewing those files, would       5   of everyone who your information shows has outstanding
 6   that person who registered during the grace period be       6   LFOs who's registered at any point say from 2019 to
 7   among the people who would be captured by this new          7   present?
 8   review process?                                             8             MS. DAVIS: Objection, form.
 9             MS. DAVIS: Objection, form.                       9        A    We are working with the General Counsel's
10        A    Anybody who registers, anybody who's already     10   Office on these types of case files to determine and
11   registered, any time a new felony conviction record is     11   finalize a process and comfort level regarding these
12   created or corrected such that it allows for a match to    12   kinds of cases without actively sending anything down
13   be made, there is the potential for you to be identified   13   right now.
14   as a convicted felon.                                      14             MR. GABER: Let's take a short break.
15   BY MR. GABER:                                              15             (Recessed at 10:00 a.m. to 10:12 a.m.)
16        Q    I understand there's a potential. Are people     16   BY MR. GABER:
17   who registered during the grace period having their        17        Q    Ms. Matthews, we were talking about the
18   registrations now reviewed to determine whether they       18   matching process, and I want to just clarify a few
19   have outstanding LFOs?                                     19   things, but your office determines whether to review a
20        A    That I can't answer. I mean, it would be         20   file when the matching process occurs based on new
21   until the case-by-case review. Again, we are not           21   information that happens on a given day; is that a
22   actively reviewing and sending those kinds of case files   22   correct statement?
23   down. We're still working through to make sure we're       23             MS. DAVIS: Objection, form.
24   comfortable with what is a credible and reliable packet    24        A    The match process begins primarily with a
25   relating to those people that don't fall into the other    25   match of voter registration records, which can consist
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page12
                                                                        12of
                                                                           of46
                                                                              46

                                                     Page 260                                                        Page 261
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2   of new registered voters as well as existing registered     2   information that are available to us.
 3   voters against criminal record database.                    3        Q    After the Florida Supreme Court's advisory
 4             So any time someone registers new and any         4   opinion, that's when your office started to add to the
 5   person that is currently registered and anything that       5   criteria for what you look at whether or not the person
 6   changes in that record would trigger that. And then any     6   has outstanding LFOs; is that correct?
 7   time there's a change in criminal record that -- that       7             MS. DAVIS: Objection to form and be careful,
 8   might change the demographic matching or that I might       8        attorney/client privilege.
 9   have been -- when I first registered I wasn't a felon, a    9        A    Anybody who is matched up for a felony
10   convicted felon, but something has happened since then     10   conviction, regardless of whether it's because they're
11   and now I've got this record it's going -- and this is a   11   in prison, supervision, murder, felony sexual offense,
12   daily process, seven days a week, over and over and over   12   or all others which may be LFO or not, that process is
13   again.                                                     13   ongoing, that never stopped.
14   BY MR. GABER:                                              14             What is new is making these distinctions
15        Q    If there's no -- if a person on the              15   between are they in prison, are they in supervision, are
16   registration list hasn't previously been flagged and       16   they -- is it a conviction for murder or felony sexual
17   there's no new conviction information, no new driver's     17   offense or any other.
18   license application, or change in their location of        18   BY MR. GABER:
19   their registration, if there's nothing new that happens,   19        Q    What additional information does your office
20   will that person be reviewed for outstanding LFOs?         20   need to make to be able to start sending down to the
21        A    Only if it creates a felony match to begin       21   Supervisors of Elections' files based on someone's
22   with, an automated match, which is data. Then we -- the    22   outstanding LFOs?
23   Division of Elections is responsible for doing the         23             MS. DAVIS: Objection, attorney/client
24   manual review of determining whether that automated        24        privilege.
25   match is credible and reliable based on sources of         25   BY MR. GABER:
                                                     Page 262                                                        Page 263
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2        Q    Roughly how many files are currently being --     2   for those people so that when you do begin to send them
 3   are caught in this sort of category where they've been      3   down, if you do, you'll know who they are?
 4   reviewed for LFOs but your office has not yet made a        4        A    There are automated matches at this point,
 5   credible and reliable determination in order to send        5   some of which may have a case file built for them.
 6   them down to the Supervisors of Elections?                  6        Q    Do you have a sense for how many case files
 7             MS. DAVIS: Objection to form.                     7   there are on -- solely on the basis of LFOs?
 8        A    I don't have that information.                    8             MS. DAVIS: Objection to form.
 9   BY MR. GABER:                                               9        A    I believe that it's about upwards of 65,000 or
10        Q    Do you have a rough sense of how large this      10   more.
11   population is?                                             11   BY MR. GABER:
12             MS. DAVIS: Same objection.                       12        Q    Is that case files that have been created on
13        A    Can you restate the question again?              13   the basis of LFOs?
14   BY MR. GABER:                                              14        A    No. Those are just automated matches.
15        Q    Sure. So it sounds to me like there is a         15        Q    Is there a distinction between automated
16   group or a collection of voters for whom your office has   16   matches and case files?
17   begun to review to determine whether they have             17        A    An automated match is the data. A case file
18   outstanding LFOs but are not yet sending those files to    18   will be when you start building and doing your manual
19   the Supervisors of Elections, because you don't feel       19   review.
20   comfortable making a credible and reliable determination   20        Q    Do you have a sense for how many are in that
21   about that information; is that correct?                   21   process, the case file manual review process?
22        A    We are currently not sending documents --        22        A    No.
23   matches down that don't fall into those four categories.   23        Q    Is there a way that you could learn that
24        Q    Are you keeping those -- are you keeping like    24   information?
25   a list of those files or is there like physical files      25        A    I -- perhaps.
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page13
                                                                        13of
                                                                           of46
                                                                              46

                                                     Page 264                                                        Page 265
 1                     MARIA MATTHEWS                            1                      MARIA MATTHEWS
 2        Q   What would you do to learn that information?       2        A    That is not information that we would answer
 3        A   I'd have to consult with staff and possibly IT     3   for the voter.
 4   staff.                                                      4   BY MR. GABER:
 5        Q    What is the policy with respect to determining    5        Q    Have you given any -- given any guidance or
 6   whether an LFO was imposed at the time of the sentence      6   answered any questions from clerks -- or Supervisors of
 7   versus accrued -- an accrued obligation after the           7   Elections about the distinction between LFOs accrued
 8   sentence?                                                   8   after the sentence and those imposed at sentence?
 9             MS. DAVIS: Objection, form and                    9        A    No.
10        attorney/client privilege.                            10        Q    No one has asked you about that?
11             MR. GABER: Is that an instruction not to         11        A    No one has -- any -- any questions regarding
12        answer?                                               12   that would be referred to the General Counsel's Office.
13             MS. DAVIS: Correct. Director Matthews, you       13        Q    So you've spoken to no one other than your
14        know, I try to keep it as succinct as possible. If    14   attorneys about whether an LFO accrued after the
15        I say attorney/client privilege, then just don't      15   sentence or was imposed at sentence; is that what you're
16        answer the question.                                  16   saying?
17             Will that be more clear?                         17        A    That I recall, yes.
18             MR. GABER: Yeah, yeah, thanks.                   18        Q    If a voter called the hotline asking for
19   BY MR. GABER:                                              19   information about that issue, what would they be told?
20        Q    Whether or not a voter is eligible because       20        A    Again, staff would be directed to follow the
21   their LFO accrued after their sentence or ineligible       21   responses in the hot -- hotline manual that says that
22   because it was imposed at sentencing time is not           22   the individual needs to contact either the Clerk of
23   information that you're willing to share with a voter,     23   Court in which the conviction was made and/or the
24   for example, who asks?                                     24   Department of Corrections to determine anything relative
25             MS. DAVIS: Objection to form.                    25   to their sentence.
                                                     Page 266                                                        Page 267
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2        Q    Does the update to the procedure -- the           2        privilege, is that --
 3   December update to the procedure manual, does it address    3             MS. DAVIS: Yes.
 4   the issue of accrued versus imposed at sentence?            4             MR. GABER: That's because there's some legal
 5             MS. DAVIS: Objection to form.                     5        advice that goes into the date?
 6        A    I actually don't have the document before me.     6             MS. DAVIS: The process, the bases, when,
 7   I -- again, we're working on those processes, so I don't    7        under what circumstances, that's all
 8   believe that is covered in there, no.                       8        attorney/client privilege information.
 9   BY MR. GABER:                                               9   BY MR. GABER:
10        Q    Are you actually working on a new update that    10        Q    If a voter asks any of these questions, are
11   would address this issue?                                  11   they told that you can't answer it because it's
12        A    In consult with the General Counsel's Office,    12   privileged?
13   yes.                                                       13        A    When a person calls on a hotline, staff is
14        Q    Is there a timeline for when that new            14   directed to follow the script that's in the hotline
15   update -- the new update to the procedure manual will be   15   manual and that...
16   ready?                                                     16        Q    Are Supervisors of Elections entitled to
17             MS. DAVIS: Objection.                            17   initiate the due process and potential removal process
18        A    Again, that's in consult with our attorney and   18   if someone is potentially ineligible due only to
19   also the Secretary of State.                               19   outstanding LFOs.
20   BY MR. GABER:                                              20        A    Supervisors of Elections are supposed to
21        Q    So there is not -- there is not a planned        21   follow that process, 98.075(7), regardless of what the
22   timeline or there is?                                      22   nature of the match is.
23             MS. DAVIS: Objection, attorney/client            23        Q    What is the Secretary of State's position with
24        privilege.                                            24   respect to a person who has had their sentence modified
25             MR. GABER: The date of the release is            25   such that they still owe LFOs but the LFOs are no longer
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page14
                                                                        14of
                                                                           of46
                                                                              46

                                                     Page 268                                                        Page 269
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2   part of the criminal sentence?                              2   happening in the state of Florida?
 3             MS. DAVIS: Objection, legal conclusion, form.     3        A    I can't speak to that.
 4        A    Again, Secretary of State as well as the          4        Q    You're not familiar with any news stories
 5   Division of Elections is going to just follow what the      5   about that or...
 6   law says, and we're working with the General Counsel's      6        A    It's news and I'm going to -- I still have to
 7   Office in terms of determining what is a credible and       7   do my process regardless of what's reported in the news.
 8   reliable match regardless of what -- or at least for        8        Q    So does the Secretary of State not have a
 9   that category of individuals that don't fall into the       9   position with respect to whether voters are eligible
10   four other ones.                                           10   once their -- once there's a modification that removes
11   BY MR. GABER:                                              11   the LFOs from the criminal sentence?
12        Q    The four other ones being the murder, sexual     12             MS. DAVIS: Objection, form.
13   offense --                                                 13        A    I believe the Secretary's position is going to
14        A    Correct.                                         14   be to enforce the law, and she will consult with her
15        Q    But there are people -- is it your               15   attorneys regarding what that means in terms of these
16   understanding that there are people who have had their     16   types of cases.
17   -- had a modification done such that their outstanding     17   BY MR. GABER:
18   LFOs are no longer considered part of the sentence; is     18        Q    Is there a current position that you're aware
19   that your understanding?                                   19   of as to whether or not the Secretary views those voters
20             MS. DAVIS: Objection, form.                      20   as eligible?
21        A    Again, it's a case by case. So until we          21             MS. DAVIS: Objection, form.
22   actually encounter a case like that, I cannot answer       22        A    Again, she's going to enforce the law and
23   that question.                                             23   follow the law in consult with her attorneys.
24   BY MR. GABER:                                              24   BY MR. GABER:
25        Q    My question is are you aware that that is        25        Q    Right, but that doesn't quite answer my
                                                     Page 270                                                        Page 271
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2   question. So what is the Secretary of State's position      2        Q    So it sounds like there's no policy with
 3   as to what that law says for someone who has had            3   respect to those people at this point; is that --
 4   their -- a modification to remove their LFOs from the       4             MS. DAVIS: Objection.
 5   criminal sentence?                                          5        A    Again, this process involving those that don't
 6        A    I can't answer that question. I think it          6   fall into that category is still in state of we're
 7   calls for a legal conclusion. I can't answer it.            7   working on developing and understanding the variety of
 8        Q    So if a voter asks that question who had had      8   cases that might come up in scenarios. It's very fact
 9   their sentence modified, you would not be able to answer    9   specific case by case.
10   that question for them; is that --                         10   BY MR. GABER:
11        A    We would not answer that question on the         11        Q    So you can't tell me, am I right, whether or
12   hotline or -- again, we would direct them to speak to      12   not any additional guidance will be available or updates
13   the Clerk of Court, their attorneys. We would not          13   to the procedures prior to the registration deadline for
14   answer that question.                                      14   the March 2020 primary; is that --
15        Q    Would the Secretary -- once you do start         15             MR. GABER: That might actually be a question
16   sending these files down to the supervisors, if that       16        for you. Given that the date is privileged -- or
17   happens, would someone who's in this scenario having had   17        you're asserting privilege over the date, is that
18   their -- a modification done, would the Secretary          18        the case that she can't answer whether or not there
19   consider it credible and reliable information that they    19        will be additional guidance or updates to the
20   were ineligible, that there was once LFOs but they've      20        procedures before the registration deadline?
21   been modified to be taken out of the sentence?             21             MS. DAVIS: Objection to form really.
22        A    Again, we would follow what the law is and if    22             THE WITNESS: Are you referring to these
23   it's consistent with what the law says, then that's what   23        procedures?
24   would be followed, but I can't -- until we come up         24   BY MR. GABER:
25   with -- it's going to case-by-case basis.                  25        Q    There's going to be -- you were discussing
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page15
                                                                        15of
                                                                           of46
                                                                              46

                                                     Page 272                                                        Page 273
 1                      MARIA MATTHEWS                           1                     MARIA MATTHEWS
 2   that you're working with your attorneys to update the       2   or not.
 3   procedures and determine what information is credible       3        Q    Since your last deposition, have you done any
 4   and reliable; is that correct?                              4   research to determine whether or not for federal
 5        A    Yes.                                              5   convictions PACER will report to you the accurate amount
 6        Q    Is there a plan to have that -- more clarity      6   of restitution that is still owed?
 7   on that before the registration deadline for the            7        A    That falls also in line with working with the
 8   March 2020 primary?                                         8   General Counsel's Office. PACER obviously provides
 9        A    I can't speak to that right now. We're --         9   court documents and we're working to see what available
10   it's still -- we're working on that.                       10   documents are made available. If we can't find
11        Q    When is the registration deadline for the        11   something on a clerk's database, we will reach out to
12   March 2020 primary?                                        12   the jurisdiction itself.
13        A    It's February 18th I believe, so it's 29 days    13        Q    Have you done that since the last deposition?
14   before.                                                    14        A    We have reached out to Clerks of Courts for
15        Q    So that's about three weeks from now?            15   federal felonies but relative to those four categories
16        A    Correct.                                         16   that I was talking to you about.
17        Q    So at this point, you can't tell me whether or   17        Q    What about with respect to LFOs?
18   not there will be more clarity before that deadline?       18        A    I don't know if we've done any of those or
19        A    That -- no. At this point, I can't.              19   not.
20        Q    Does that apply too with respect to which LFOs   20        Q    What about for out-of-state convictions, have
21   are disqualifying?                                         21   you -- since your last deposition, have you reached out
22        A    It applies to anything that's not already        22   to those jurisdictions to determine if outstanding LFOs
23   covered in this procedure, and, yes, relative to LFOs or   23   are owed?
24   any of those that do not fall into those other             24        A    Same thing would apply.
25   categories and are -- whether their sentence is complete   25        Q    So that's no?
                                                     Page 274                                                        Page 275
 1                      MARIA MATTHEWS                           1                     MARIA MATTHEWS
 2        A    Same thing as with federal felony.                2   BY MR. GABER:
 3        Q    I'm forgetting what the answer was. You're        3        Q    Is this the email that you sent to the
 4   working with the attorneys to determine a process; is       4   Supervisors of Elections attaching the district court's
 5   that --                                                     5   preliminary injunction order?
 6        A    Right. If we have a case file from out of         6        A    Correct. This appears to be the email dated
 7   state or a federal felony and if -- if it happens to        7   October 28th.
 8   fall into that category or if there's any question about    8        Q    It says on the bottom that you will offer
 9   it, we're dealing with different courts, we regularly       9   subsequent guidance as may be needed. Did you offer any
10   consult with our counsel.                                  10   subsequent guidance since October 28, 2019?
11        Q    Did the Department of State take any steps to    11        A    When there was a subsequent order, we did.
12   implement the district court's October 18, 2019,           12   And primarily the guidance that has been provided is if
13   preliminary injunction order?                              13   they had any specific questions regarding compliance to
14        A    The judge directed -- we did share the           14   contact us. And if they did contact us, we would -- we
15   email -- we did email and sent the order to the            15   would have referred it to the General Counsel's Office.
16   Supervisors of Elections.                                  16        Q    Did any Supervisors contact you in response to
17        Q    What other -- or did you take any other steps    17   this email?
18   to implement the judge's preliminary injunction order      18        A    I think there might have been one or two.
19   beyond sending an email and the order to the               19        Q    Do you recall what their questions were?
20   Secretary -- to the Supervisors?                           20        A    It was about the order and just being clear on
21        A    No, I don't believe so.                          21   it, and I referred them to the General Counsel's Office.
22             MR. GABER: I'll mark as Exhibit 23 an            22        Q    Are you aware of whether their questions were
23        October 28, 2019, email.                              23   answered by the General Counsel's Office?
24             (Marked for Identification is Matthews Exhibit   24        A    I trust that our attorneys answered their
25        Number 23.)                                           25   questions to the best that they could consistent with
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page16
                                                                        16of
                                                                           of46
                                                                              46

                                                     Page 276                                                        Page 277
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2   whatever the order -- what the order was and what the       2   subsequent order that the district court issued?
 3   law is.                                                     3        A    Correct.
 4        Q    Were these supervisors who had in their           4        Q    Other than these two emails, are there any
 5   jurisdiction some of the individual-named plaintiffs or     5   other guidance that you sent out to all the supervisors
 6   were they Supervisors of other counties?                    6   in this manner about Amendment 4 or SB 7066 or this
 7        A    The one I most recall is that there I believe     7   litigation?
 8   was that they had someone in their jurisdiction. It was     8        A    I honestly can't recall at this moment if we
 9   Duval County.                                               9   sent another email to the Supervisors regarding match
10        Q    When you say "someone," is it one of the         10   files, regarding prisoners -- folks in prison,
11   plaintiffs?                                                11   supervision, murder, or felony sexual offense.
12        A    Correct.                                         12        Q    Do you think that you may have done that with
13        Q    Was the question about the individual            13   respect to those categories?
14   plaintiff or was it a more general question?               14        A    I may have.
15        A    I don't recall.                                  15        Q    What about with respect to legal financial
16        Q    Did the question come to you?                    16   obligations?
17        A    Yes, the call came to me.                        17        A    No.
18        Q    It was a phone call?                             18        Q    Has the Secretary of State's Office taken any
19        A    Yes.                                             19   steps to establish a mechanism for voters who assert an
20             MR. GABER: We'll mark Exhibit 24.                20   inability to pay outstanding LFOs for them to be able to
21             (Marked for Identification is Matthews Exhibit   21   vote?
22        Number 24.)                                           22        A    No.
23   BY MR. GABER:                                              23        Q    Is that an issue -- has -- has there been
24        Q    This is a December 20, 2019, email that you      24   discussions about what a potential mechanism might be?
25   sent. Is this the other email that you sent about the      25        A    No. I believe the position is that the Clerk
                                                     Page 278                                                        Page 279
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2   of Courts are working on this, but that would be            2        Q    Do you know if they are in the process
 3   something within their purview.                             3   of creating such a process, a mechanism, for those
 4        Q    The position is that it's within the purview      4   orders?
 5   of the Clerks of Courts to develop a mechanism for          5        A    I don't know for certain. I'm sure that they
 6   voters who assert an inability to pay their outstanding     6   are aware of these issues so that they are -- that they
 7   LFOs and are thus eligible?                                 7   may be doing that.
 8             MS. DAVIS: Objection to form.                     8        Q    Have you had conversations with Clerks of
 9        A    It would be a matter for either the Clerks of     9   Courts to suggest that there is in fact a process
10   the Court or the legislature to determine what inability   10   underway to create such a mechanism?
11   to pay would look like.                                    11        A    I do believe that we've reached out to the
12   BY MR. GABER:                                              12   Clerks of Courts to ask them what, if any, forms or
13        Q    How did you come to the conclusion that it was   13   processes they have developed that would help us to --
14   for the Clerks of Courts or the legislature to determine   14   to look for these documents that might be in the Clerk
15   a process for ascertaining who is unable to pay?           15   of Courts, you know, database, so that we know what to
16             MS. DAVIS: Objection, form.                      16   look for.
17        A    I would say it's because the Courts are the      17        Q    When you say "look for," are you referring to
18   ones that impose the sentence and the Clerks of Court      18   information that would suggest someone is unable to pay
19   are the ones that are monitoring or maintaining,           19   their outstanding LFOs?
20   tracking the outstanding sentence components.              20        A    Any -- any documentation that would help us to
21             So they would be best that -- they would be      21   determine if this is a credible and reliable match,
22   the best body to be able to provide a means or mechanism   22   meaning that the individual definitely is a felon,
23   for these individuals to be able to show that they         23   definitely has -- has -- whatever the terms were that we
24   cannot pay.                                                24   can figure out what's happened to that sentence.
25   BY MR. GABER:                                              25        Q    So I'm asking about -- setting aside the
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page17
                                                                        17of
                                                                           of46
                                                                              46

                                                     Page 280                                                        Page 281
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2   matching process, I'm asking now about the district         2   pay this, that -- the Supervisor is required to take all
 3   court's preliminary injunction and the discussion about     3   of that and adjudicate whether they believe that
 4   creating a procedure whereby a voter can prove that they    4   individual, whether that's enough for them to say, okay,
 5   have an inability to pay and are therefore eligible to      5   you don't have to -- we believe you're still eligible to
 6   vote.                                                       6   be registered.
 7             Have you had discussions with the Clerks of       7             What that might look like, whether it's
 8   Courts that leads you to believe that they are              8   actually a form, an affidavit, whether it's just a
 9   developing standards or a mechanism through which voters    9   statement under oath, in an oral hearing, that really is
10   could make that showing?                                   10   for the Supervisors to -- that determination.
11        A    I don't know if they have.                       11             And that -- that has been the case regardless
12        Q    But the Secretary of State's Office has not      12   whether -- for any basis if someone were to say, no, I
13   taken any steps to create such a process; is that right?   13   did get clemency and there was no evidence to support
14        A    No.                                              14   that but they believe that individual, maybe they would
15        Q    Have you given any guidance to any Supervisors   15   accept that.
16   of Elections about whether they should create a process    16        Q    So your office hasn't given any guidance about
17   that would prevent voters to prove that they have an       17   whether it should accept that or what standards
18   inability to pay their outstanding LFOs?                   18   Supervisors should use to make a determination about
19        A    Ultimately the Supervisor of Elections is the    19   inability to pay?
20   one that determines based on whatever we sent them or      20        A    We actually would refer to 98.075(7), which
21   whatever they created -- because they could get matches    21   talks about what the Supervisor of Elections should be
22   themselves directly and bypass the State.                  22   considering when they make a determination of whether
23             And once that due process plays out, if an       23   somebody is ineligible and should be removed. It's
24   individual comes in and provides whatever evidence, it     24   actually set out in the statute.
25   could be just their statement alone, I can't afford to     25        Q    This discussion about inability to pay, that
                                                     Page 282                                                        Page 283
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2   comes from the district court's preliminary injunction      2        A    No, I am not. I know for a fact that they are
 3   order, though, correct, that's not in the statute?          3   not basing it on any files that we sent, because we
 4        A    Correct. It's not spelled out that way, but       4   haven't sent any. Now, they may have case files that
 5   any evidence that an individual would present to the        5   they created and that might be an issue, but I can't --
 6   Supervisor of Elections, whether it's an inability to       6   I don't know.
 7   pay is part of that consideration of that evidence.         7        Q    Have you had conversations with Supervisors
 8        Q    So is it the Secretary of State's position        8   about these topics about inability to pay and their
 9   that right now a Supervisor of Election could decide        9   discretion to make the determination of whether the
10   that a voter should remain on the roles because they are   10   voter is eligible?
11   unable to pay their outstanding LFOs?                      11        A    These discussions, questions, things like this
12             MS. DAVIS: Objection, attorney/client            12   did arise during conferences -- conference that we had
13        privilege, form.                                      13   in December for the Supervisors of Elections, but we
14   BY MR. GABER:                                              14   were not able to provide them any definitive answers at
15        Q    Well, so we just had a discussion about how a    15   that time, because we are in a state of litigation, we
16   Supervisor of Election could either on the basis of an     16   now have legislature in session, and we're still working
17   attestation or a statement, or whatever information the    17   with our attorneys to review each case which presents
18   voter gives, that they could make that determination,      18   unique circumstances and facts to try to develop a
19   they're empowered to make that determination on their      19   process that the Secretary can feel comfortable with,
20   own; is that --                                            20   the Department can feel comfortable with, the Division
21        A    They're empowered by that section.               21   can feel comfortable with, and that I personally can
22        Q    Are you aware of whether any Supervisors of      22   feel comfortable with about sending anything down.
23   Election are doing that currently with respect to          23        Q    At this point you're not comfortable sending
24   determinations about inability to pay and voter            24   matches for LFOs down to the Supervisors of Elections
25   eligibility?                                               25   for review; is that correct?
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page18
                                                                        18of
                                                                           of46
                                                                              46

                                                     Page 284                                                        Page 285
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2        A    And when I -- yes. When I say comfort, I mean     2   therefore under his order eligible to vote?
 3   having a process that is -- is -- supports being            3             MS. DAVIS: Objection, form and
 4   credible and reliable.                                      4        attorney/client privilege.
 5        Q    Is it your understanding from the district        5   BY MR. GABER:
 6   court's partial stay order that the current state of the    6        Q    Will there be a process -- if the district
 7   Court's order is that people can register if they assert    7   court's stay expires and the order is not otherwise --
 8   that they have an inability to pay their outstanding        8   the order is still in place by the time of the
 9   LFOs but for the moment the part about voting is stayed     9   registration deadline and by the time of the March 2020
10   but expires sometime in early February; is that your       10   election, will there be a mechanism put in place by the
11   understanding?                                             11   Secretary of State's Office for a voter to prove an
12        A    My understanding of the order is that it just    12   inability to pay?
13   applies to those plaintiffs.                               13             MS. DAVIS: Objection, attorney/client
14        Q    Right. The injunction applies to the             14        privilege and form.
15   plaintiffs; is that what you mean?                         15             MR. GABER: You're suggesting that the
16        A    Yes.                                             16        existence of whether -- the existence of a
17        Q    Do you understand that the district court in     17        mechanism planned by the Secretary of State's
18   his order laid out the Court's view of what the            18        Office is a privileged matter?
19   Constitution requires more generally for all voters of     19             MS. DAVIS: When and under what circumstances
20   Florida?                                                   20        we would institute a process, other than what
21        A    I have read the order.                           21        Director Matthews has already testified about,
22        Q    So does the Secretary of State's Office have     22        about being comfortable with a credible and
23   any plan for if the district court's partial stay          23        reliable procedure, yes, that's attorney/client
24   expires, what process voters will undertake to show that   24        privilege.
25   they have an inability to pay their LFOs and are           25   BY MR. GABER:
                                                     Page 286                                                        Page 287
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2        Q    Have you talked to anyone, other than your        2   there is a case file on that individual themselves.
 3   attorneys, about whether a mechanism should be put in       3        Q    Is it your view that the Supervisors of
 4   place by the Secretary of State's Office for voters who     4   Elections are authorized now to determine that a voter
 5   want to prove that they have an inability to pay and are    5   is eligible because they can't afford to pay their
 6   therefore eligible to vote?                                 6   outstanding LFOs?
 7        A    Other than the attorneys and perhaps the work     7        A    Supervisor of Elections are empowered under
 8   group discussions, but the report is pretty                 8   that section I cited earlier to consider all evidence.
 9   comprehensive and would kind of lay that out. That may      9   Evidence could be oral, it could be written, that
10   be the only other context in which it may have come up.    10   includes the testimony of the individual and whether
11        Q    Did the discussions with the work group          11   that information is presented to the Supervisor as part
12   involve what a potential process -- potential mechanism    12   of that evidentiary consideration is -- exists right
13   issued by the Secretary of State would look like for       13   now.
14   inability to pay?                                          14        Q    That includes inability to pay the outstanding
15        A    A lot of time has passed since then, so I        15   LFOs; is that your understanding?
16   would defer to the report, which again has the             16        A    Anything that's presented to the Supervisor.
17   transcripts, there's audio recordings, the report          17        Q    Is inability to pay one of the factors the
18   itself.                                                    18   Supervisor can consider in making that determination?
19        Q    If a voter were to call right now and ask how    19        A    I think based on this court order, yes.
20   they can prove that they have an inability to pay and so   20        Q    But it's your position now that would be
21   therefore they believe they're eligible to vote, what      21   county to county, Supervisor-to-Supervisor discretionary
22   are they told?                                             22   determination?
23        A    Again, they would have to go to the Clerk of     23             MS. DAVIS: Objection.
24   Court to determine if there's a process there or to        24        A    Case by case.
25   speak to their Supervisor of Elections if -- assuming      25   BY MR. GABER:
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page19
                                                                        19of
                                                                           of46
                                                                              46

                                                     Page 288                                                        Page 289
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2        Q    The conference you mentioned, is that the         2        Q    Who gave that presentation?
 3   Winter FSASE Conference?                                    3             THE WITNESS: Ashley, I think it was you, now
 4        A    Yes.                                              4        that I remember.
 5        Q    When did that happen?                             5             MS. DAVIS: That is correct.
 6        A    I think it was early December, maybe the          6   BY MR. GABER:
 7   second week in December.                                    7        Q    Do you know whether there are written notes or
 8        Q    Did you present at the conference?                8   a presentation or notes in preparation for a
 9        A    We did, um-hum.                                   9   presentation for that conference and that specific
10        Q    Was the district court's preliminary             10   litigation update?
11   injunction order part of the discussions that happened     11        A    There would have been a presentation, but I
12   at that conference?                                        12   don't know that -- there would have been a presentation.
13        A    I believe there was a litigation update that     13   Notes, I don't know.
14   was provided during that conference.                       14        Q    Were you present for that presentation?
15        Q    What was sent to the Supervisors as part of      15        A    I was.
16   the update?                                                16        Q    Did Supervisors ask questions in the
17        A    I don't recall the specifics of it. It would     17   presentation?
18   have been just updating on what the litigation and I'm     18        A    Supervisors ask questions all the time in
19   sure that they would have stuck, I didn't do the           19   presentations. They are -- they like to ask questions.
20   presentation myself, that they would have stuck very       20        Q    Did any Supervisor ask questions about whether
21   closely to what the orders -- what the current status of   21   they could make determinations about a voter's inability
22   the litigation is, what the orders said. And for any       22   to pay and their eligibility?
23   open questions that were asked, they would have been       23        A    I'm sorry, I cannot recall.
24   very cognizant of whether it was delving into any          24        Q    Did the work group report come up during the
25   attorney/client privilege or preparation for litigation.   25   FSASE winter meeting?
                                                     Page 290                                                        Page 291
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2        A    I believe that we mentioned it. Supervisors       2        Q    If an individual were to affirm on their voter
 3   would have been informed about it before, because the       3   registration form that their rights have been restored
 4   report was due November -- it was due no later than         4   but the Secretary determines that they have outstanding
 5   November 1st. I think it came out October 31st or           5   LFOs, would the Secretary refer the person for criminal
 6   October 30th, so they would have been directed to that      6   prosecution?
 7   report.                                                     7             MS. DAVIS: Objection, form.
 8        Q    Do you have any written materials or documents    8        A    At this time -- until it happens, I'm not
 9   or emails about the winter meeting, the presentations,      9   going to be able to say. There is an obligation under
10   planning for the presentations, the litigation update?     10   the law in Chapter 104 regarding if there is fraud or
11        A    Again, there would be the agenda that the        11   anything else to refer to the State Attorney's Office.
12   association puts out and indicates that we're going to     12   BY MR. GABER:
13   be present, then there would be our PowerPoint that we     13        Q    Would the Secretary of State consider
14   had, and that's it.                                        14   registering, notwithstanding the voter having
15        Q    Did you email about the presentations and        15   outstanding LFOs, to fall under that provision that
16   planning for them with your staff or others?               16   would require referral to the state's attorney?
17        A    I'm sure I consulted with my staff regarding     17        A    I'm not sure I understand your question, but
18   presentation if I had any particular questions.            18   the point right now is that every individual who affirms
19        Q    How many different -- or were there sessions,    19   on a voter registration application becomes a registered
20   other than the litigation update, that dealt with the      20   voter, if the application is otherwise complete. The
21   issue of SB 7066 Amendment 4 or the district court's       21   process for identifying going behind and seeing whether
22   preliminary injunction?                                    22   that is truly the case occurs after the individual is
23        A    I think it would have been all covered in the    23   registered.
24   litigation part, but it's possible that Supervisors        24        Q    When the Secretary of State refers someone to
25   might ask a question out of specific context.              25   a state attorney, do -- does your office undergo any
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page20
                                                                        20of
                                                                           of46
                                                                              46

                                                     Page 292                                                        Page 293
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2   investigation to ascertain the intent of the voter,         2             MS. DAVIS: Objection to form.
 3   whether they knew they were doing something that            3        A    Yes.
 4   potentially violated the law?                               4   BY MR. GABER:
 5             MS. DAVIS: Objection, form.                       5        Q    Does that include registering when potentially
 6        A    Right now any individual can file -- or if        6   ineligible because of issues surrounding a conviction?
 7   they allege that someone is -- shouldn't be registered      7        A    It can be any basis for which someone is
 8   or shouldn't vote because of any reason, including          8   alleging that that person is not eligible to be
 9   something like, that we direct them to go and complete      9   registered or not eligible to vote.
10   an elections fraud complaint, so we can get specifics      10        Q    In addition to fraud complaints that you
11   about it. The legal office will look to see if there's     11   receive, does the Secretary of State's Office when it
12   legal sufficiency to that. And if there is, then that      12   makes credible and reliable information determinations
13   matter is referred to the prosecutor -- prosecuting        13   that a voter might not be eligible and sends that
14   office, right, and it will be their -- that's going to     14   information to Supervisors, is there also a referral to
15   be their job to determine whether intent is a component    15   the state's attorney if there's a belief that there is a
16   or whether intent was there. We won't be making that,      16   legally sufficient potential that a violation of law
17   we're just going to be looking at legal sufficiency of     17   happened?
18   the fraud complaint.                                       18             MS. DAVIS: Objection to form.
19   BY MR. GABER:                                              19        A    We would not do that at that point. Because
20        Q    Legal sufficiency is whether or not there are    20   at that point, the due process hasn't played itself out
21   facts that could violate the law; is that correct?         21   quite frankly. And until that Supervisor makes the
22        A    Um-hum.                                          22   determination that that person is ineligible, then that
23        Q    Any of those complaints or reports will          23   would be the juncture at which if a Supervisor --
24   necessarily go to the state's attorneys in the             24   Supervisor has that responsibility if they've made that
25   individual counties?                                       25   determination whether they would go and refer that.
                                                     Page 294                                                        Page 295
 1                     MARIA MATTHEWS                            1                      MARIA MATTHEWS
 2   BY MR. GABER:                                               2   respect to the upcoming March 2020 primary if a voter
 3        Q    But if the -- if the allegation comes in          3   votes provisionally because they believe that they are
 4   through a fraud complaint, that is the determination of     4   eligible because they have an inability to pay their
 5   whether that's sufficient evidence at your office and       5   outstanding LFOs how those votes will be handled?
 6   your office sends that to the state's attorney?             6        A    That process -- that's the safety net in the
 7             MS. DAVIS: Objection, form.                       7   law, so that if you go to vote and someone alleges or --
 8        A    Correct. There's two processes that are           8   that you are ineligible, you are still allowed to vote a
 9   happening there, so if an -- if a fraud complaint comes     9   provisional ballot and still allowed to have the
10   in, that's one angle. If we get information and it gets    10   opportunity to present information that suggests that
11   reviewed for legal sufficiency and if it's determined to   11   you are eligible and you have up until 5:00 p.m. the
12   be so, then it gets referred to the prosecutor's office.   12   second day following the election.
13             At the same time, we will take that              13             MR. GABER: Can we take a short break?
14   information and look if we've had a prior match            14             (Recessed at 11:05 a.m. to 11:14 a.m.)
15   because -- and if we have, but we couldn't determine       15   BY MR. GABER:
16   whether it was valid at that time. It may be now that      16        Q    Ms. Matthews, when SB 7066 and its earlier
17   we have more information and, therefore, we will act --    17   versions were being considered in the legislature, your
18   so that's that administrative -- quasi judicial            18   office prepared a fiscal analysis; is that right?
19   administrative process, so two tracks.                     19        A    Correct.
20   BY MR. GABER:                                              20        Q    At the time -- and I think this was for an
21        Q    Does the Secretary have any written policies     21   earlier version than SB 7066, but you reported that it
22   or procedures about criminal referrals for individuals     22   would require quadrupling of the staff to go through the
23   who register or vote despite having outstanding LFOs?      23   information and make determinations about the different
24        A    No.                                              24   categories that changed as a result of the legislation;
25        Q    Does the Secretary have a position with          25   is that correct?
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page21
                                                                        21of
                                                                           of46
                                                                              46

                                                     Page 296                                                        Page 297
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2             MS. DAVIS: Objection to form. If you have         2   sentencing document can provide evidence -- sufficient
 3        the document, you can show it to her. It probably      3   evidence of what is the terms of a sentence for an
 4        would be best.                                         4   individual?
 5   BY MR. GABER:                                               5        A    I believe that's under consideration. I think
 6        Q    Do you recall reporting there would be a          6   we use that as well for other case files.
 7   quadrupling of staff?                                       7        Q    But as of today, there's no determination as
 8        A    I recall there being --                           8   to whether that's sufficient reporting of the terms of
 9             MS. DAVIS: Objection. I think the deposition      9   the sentence within the sentencing document; is that
10        is supposed to be post September 13.                  10   correct?
11             MR. GABER: I will get to that. I'm laying a      11             MS. DAVIS: Objection to form.
12        foundation for that.                                  12        A    Again, I think that's under advisement with
13   BY MR. GABER:                                              13   the General Counsel's Office and we have not sent any
14        Q    Do you recall reporting that there would be a    14   files down relative to that.
15   quadrupling?                                               15   BY MR. GABER:
16        A    I remember there being a report of increased     16        Q    Earlier you testified that you were
17   staffing needs.                                            17   crystallizing a process for test cases for the matching
18        Q    Does that sound about right that it was about    18   process and that that would be happening within the next
19   quadrupling?                                               19   week or so; do you recall that testimony?
20        A    Yes.                                             20             MS. DAVIS: Objection to form.
21        Q    Has there been an increase in staff on account   21        A    It's trying to crystallize a process, but then
22   of SB 7066 going into effect in the Secretary's office?    22   there has to be training, there has to be messaging to
23        A    Not yet, no.                                     23   the Supervisors, all of that.
24        Q    Does the Secretary of State have a position as   24   BY MR. GABER:
25   to whether case sheets in addition to the actual           25        Q    Are there documents that reflect the
                                                     Page 298                                                        Page 299
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2   crystallization and the development of that matching        2        Q    Is there a plan for training to address a new
 3   system that you have?                                       3   procedure?
 4             MS. DAVIS: Objection to form.                     4        A    Yes.
 5        A    At this juncture, it's just the latest version    5        Q    What is that plan?
 6   of the procedures.                                          6        A    Plan would be once we crystallize a process,
 7   BY MR. GABER:                                               7   how we can best train staff to be able to know, and put
 8        Q    The December version of the procedures?           8   these files together.
 9        A    Correct.                                          9        Q    When will that training happen?
10        Q    What did you mean when you said that a new       10        A    Again, in consult with the General Counsel's
11   process was being crystallized with test cases?            11   Office and when the Secretary says we're ready to go.
12             MS. DAVIS: Objection, form.                      12        Q    Are there training materials that have been
13        A    Meaning that once we get -- once we're all in    13   drafted?
14   agreement as to what a case file will look like, what      14        A    I don't believe we formalized any training
15   needs to be in there, then that will be memorialized in    15   material yet -- we have training material from previous,
16   the new procedures.                                        16   but not updated.
17   BY MR. GABER:                                              17        Q    But are there drafts of the material whether
18        Q    Have you sent emails to anyone on this topic?    18   they've been formalized or not?
19        A    No.                                              19        A    I have not seen anything.
20        Q    You have not exchanged an email with any staff   20        Q    Who would be in charge of that?
21   or anyone involved in this process about what that         21        A    It could originate from the General Counsel's
22   procedure should look like?                                22   Office, it could -- well, it hasn't originated from my
23        A    Well, I am in communication with my staff.       23   office yet.
24   They're in the same suite that I am. So there may be       24        Q    Are you aware that there are materials that
25   email exchange asking about this or that, but that's it.   25   are being worked on for training?
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page22
                                                                        22of
                                                                           of46
                                                                              46

                                                     Page 300                                                        Page 301
 1                      MARIA MATTHEWS                           1                     MARIA MATTHEWS
 2        A    I really don't know.                              2   State.
 3        Q    So you've just identified that there will need    3        Q    I understand that you don't make the decision,
 4   to be training?                                             4   but do you -- do you have reason to believe that that is
 5        A    Correct.                                          5   the time frame or something like that time frame for
 6        Q    Who would do that training?                       6   when the new procedures will be approved?
 7        A    It would be in conjunction with the General       7        A    We're working daily to -- on this -- on this
 8   Counsel's Office and the Division of Elections.             8   stuff. So if and when we're directed to begin, we'll
 9        Q    You made reference to within the next week,       9   hopefully be ready to start.
10   that the process was crystalizing in the next week, what   10        Q    Who makes that call that you should begin?
11   did you mean by that?                                      11        A    Again that's in consult with the General
12             MS. DAVIS: Objection, form.                      12   Counsel's Office and the Secretary of State.
13        A    Well, I mean, it's a week to week, so I just     13        Q    Is that you that consults with Secretary of
14   said crystallizing hoping that we can start to move this   14   State?
15   along.                                                     15        A    And my staff, the key leadership staff, yes.
16   BY MR. GABER:                                              16        Q    Sitting here today, do you have an estimate as
17        Q    This means an update to the procedures for how   17   to when that new procedure will be approved?
18   to handle matches involving LFOs is that -- that's part    18        A    No, I don't.
19   of it?                                                     19        Q    Do you anticipate that it will happen prior to
20        A    Procedures to handle those matches that don't    20   the March 2020 primary election?
21   fall into those other four categories.                     21        A    I don't know.
22        Q    Do you anticipate that that -- that there will   22             MR. GABER: I want to turn to the report for
23   be a final or near final procedure within the next week?   23        the Restoration of Voting Rights Work Group from
24        A    Again, that's not my call to make and that's     24        November 2019, which I will mark as an exhibit,
25   with consult with the general counsel and Secretary of     25        Number 25.
                                                     Page 302                                                        Page 303
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2             (Marked for Identification is Matthews Exhibit    2   responsibilities of the work group?
 3        Number 25.)                                            3        A    Well, I reference to the law in the executive
 4   BY MR. GABER:                                               4   summary, which I'm now on page 5. The work group was
 5        Q    Do you recognize this document?                   5   charged with studying the issues involving the
 6        A    Yes.                                              6   restoration of voting rights and then specifically three
 7        Q    What is it?                                       7   main areas, the consolidation of data necessary to
 8        A    This appears to be the Secretary of State's       8   verify the eligibility of a registered voter, the
 9   Notice of Filing the Restoration of Voting Rights Work      9   process for informing a registered voter of the -- where
10   Group Report to the federal court in the Jones v.          10   they could find out about their data necessary to verify
11   DeSantis case.                                             11   their eligibility, as well as any other relevant
12        Q    And attaches as an exhibit the report itself;    12   policies or procedures verifying the eligibility.
13   is that correct?                                           13        Q    The Secretary of State was the chair of the
14        A    It contains just the report part. It does not    14   work group; is that right?
15   include the appendices.                                    15        A    That's correct.
16        Q    In the interest of our environment, I did not    16        Q    Did you attend the work group meetings?
17   print the unlimited appendices. Are you familiar with      17        A    I did. I believe I attended all of them, but
18   the work group, did you have a role in that process?       18   perhaps maybe one.
19        A    Yes. The department -- the Division of           19        Q    Who drafted the work group report?
20   Elections served as the administrative support for the     20        A    The -- the actual initial draft based on what
21   work group, that meant we were responsible for handling    21   was heard in the -- in the hearings was a collaborative
22   the travel, if there were any out-of-county travel,        22   effort between the Division of Elections and the General
23   setting up the meetings, the reportings, and acting at     23   Counsel's Office.
24   the direction of the work group.                           24        Q    Were you involved in writing the report?
25        Q    What's your understanding of the purpose and     25        A    I was involved.
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page23
                                                                        23of
                                                                           of46
                                                                              46

                                                     Page 304                                                        Page 305
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2        Q    Were you the primary drafter of the report?       2        A    Not to the entirety of the work group --
 3        A    No.                                               3        Q    I mean in general.
 4        Q    Who was?                                          4        A    -- but to the Secretary -- yes, and internally
 5        A    Well, it's a collaborative effort.                5   the General Counsel's Office of course as well and the
 6        Q    Who was responsible for shepherding the           6   Secretary determining who is going to appear or needed
 7   collaboration?                                              7   to appear and for which meetings.
 8        A    Again, a collaborative effort to do that.         8        Q    Did you exchange drafts of the work group
 9        Q    I've been in those collaborative efforts.         9   report over email?
10   They usually help if there's someone in charge.            10        A    There were definitely drafts. I just don't
11        A    Obviously I'm -- was responsible to get -- we    11   recall how they were shared.
12   developed the framework, the contents, where everything    12        Q    Was anyone outside of the Secretary of State's
13   had to be, where it had to fall, and getting the           13   Office given a draft report or collaborated with for
14   information in there, and then we relied on the hearing    14   drafting the report, such as the members of the work
15   minutes as well as what we heard in attendance, and we     15   group?
16   did the initial draft, and then of course the Secretary    16        A    I believe the stage that the work group was
17   and the work group would review through.                   17   was when they developed the recommendations, and then
18        Q    Did you send or receive emails or other          18   they -- there's emails seeking their input.
19   documents or paper documents pertaining to the work of     19        Q    Were drafts of the report shared with members
20   the work group?                                            20   of the work group for their review?
21        A    Say that again.                                  21        A    I believe the entire report was, I mean, with
22        Q    Did you send emails or receive emails that       22   the exception of the appendices, but I believe a draft
23   discussed the work group, the meetings, planning for the   23   was provided to them with the recommendations -- the
24   meetings, who would attend, or other subjects related to   24   initial draft of the recommendations to see if that's --
25   the work group during the time that it was occurring?      25   and then it was presented at one of the meetings.
                                                     Page 306                                                        Page 307
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2        Q    Were there changes made to those initial          2   keep -- do you organize them by folders, do you --
 3   recommendations through the editing process in              3        A    I do.
 4   collaboration with the work group members?                  4        Q    Are you organized with your email -- I'm
 5        A    I am most certain that the members did have       5   totally not. So do you have a folder for work group --
 6   input and that they made some -- maybe not all of them,     6   for this work group?
 7   but they definitely -- there was input, yes.                7        A    I believe I have a folder that is marked
 8        Q    Did that input come in the form of written        8   Restoration of Voting Rights Work Group.
 9   communications to your office or to the Secretary?          9        Q    Do you have a folder for SB 7066 or Amendment
10        A    I believe -- yes. I'm just recalling             10   4 issues as well in your email?
11   Supervisor Cannon being one of the most vocal -- or        11        A    No, I did not create a specific one for that.
12   having the most extensive comments.                        12        Q    What about with respect to documents you store
13        Q    Supervisor Cannon?                               13   on your computer, do you have a folder for Amendment 4
14        A    Hold on, I just don't recall the name of --      14   or SB 7066?
15   yes. So, yes, if they had any edits or comments, they      15        A    There may be something under legislation.
16   were asked to -- to provide those.                         16        Q    If you could turn to page 18 and 19 of the
17        Q    Do you have on your computer a file folder       17   report, I want to talk about some of the specific
18   dedicated to the work group -- to your work on the work    18   recommendations that are contained. Under
19   group?                                                     19   Recommendation A, the consolidation of all relevant data
20        A    Yes.                                             20   necessary to verify the eligibility of a registered
21        Q    What sort of documents are in the folder?        21   voter for restoration of voting rights; do you see that
22        A    Administrative, everything from, as I            22   section?
23   indicated before, travel, meeting minutes, anything        23        A    Yes.
24   relative to the work group.                                24        Q    Among the --
25        Q    Then separately in your email inbox, do you      25             MS. DAVIS: Page 18.
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page24
                                                                        24of
                                                                           of46
                                                                              46

                                                     Page 308                                                        Page 309
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2             THE WITNESS: No, I know. I thought he was         2        Q    One of the -- do you know whether the five
 3        going to talk about the recommendations.               3   recommendations here listed under consolidating the
 4   BY MR. GABER:                                               4   relevant data, do you know whether any of these
 5        Q    I am. The Department of State doesn't have        5   recommendations have been fulfilled?
 6   direct authority over the Clerks; is that right, the        6             MS. DAVIS: Objection to form.
 7   Clerk of Courts?                                            7        A    No. Definitely not fulfilled, but I do know
 8        A    Yeah, that's a separate branch.                   8   that the legislature -- at least to Number 5, there is
 9        Q    Has the Department provided the Clerks with       9   legislation that has been filed regarding technology
10   any additional information or guidance based on these      10   system.
11   recommendations about voter registration eligibility or    11   BY MR. GABER:
12   rights restoration?                                        12        Q    Is it your view that that legislation would
13        A    We did seek their input about if a call was      13   fulfill the need that's identified by the recommendation
14   received, to whom would we direct the individual to get    14   in Number 5?
15   help about whether they had satisfied their sentence or    15        A    At this juncture, I couldn't say.
16   not.                                                       16        Q    With respect to Numbers 1 through 4, do you
17        Q    When you say we sought input, was this through   17   have any information to suggest that steps have been
18   the work group or separately from the work group?          18   taken to put these recommendations into place by the --
19        A    No. We -- the work group sought the              19   by Clerk reports?
20   information as well as we were continuing to work with     20        A    No.
21   and try to reach out to the Clerks, as I mentioned         21        Q    Turning to page 22, these are recommendations
22   earlier in the deposition about what documents are you     22   for Part B, which is the process of informing a
23   developing or procedures you're developing so that we      23   registered voter of the entity or entities that are
24   can take those into consideration as we work on our own    24   custodians of the relevant data necessary for verifying
25   procedures.                                                25   his or her eligibility for restoration, do you see that,
                                                     Page 310                                                        Page 311
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2   and then there's some findings and the recommendations?     2   point someone to be the liaison?
 3        A    Yes.                                              3             MS. DAVIS: Objection to form.
 4        Q    Recommendation Number 4 is the -- that there      4        A    I am not aware of any such designation at this
 5   be a designated voting rights liaison for restoration of    5   time.
 6   rights to assist in interagency information sharing; do     6   BY MR. GABER:
 7   you see that?                                               7        Q    Recommendations 1 and 2 recommended
 8        A    Yes.                                              8   information pertaining to the loss of rights and
 9        Q    Has someone been appointed to be that person?     9   subsequent restoration of rights be provided during a
10        A    No.                                              10   plea colloquy and then noticed by -- and noticed by the
11        Q    Is there a process underway to identify a        11   Department of Corrections, has the Department of State
12   candidate for that position?                               12   provided DOC with guidance as to what information should
13        A    This speaks in terms of liaison, so this would   13   be contained in such a notice?
14   be respective to each of the stakeholders mentioned        14        A    Hold on just a minute. Let me read this,
15   here. And at this juncture we're just speaking with the    15   please.
16   agency representatives, but there is no formalized         16        Q    Yes.
17   designation that I'm aware of at this time.                17        A    My understanding is that Department of
18        Q    That's for the Department of State?              18   Corrections is currently providing notice to their
19        A    I know for the Department of State we do not     19   inmates at the time that they are at a certain point to
20   have someone designated, but other than -- somebody        20   let them know what their outstanding terms are as well
21   calls on the hotline, we direct them to the Clerk of       21   as sharing that information with the Clerk of Court.
22   Court or the Department of Corrections.                    22        Q    Have you seen any of those notices?
23        Q    So you're not aware for any of these             23        A    No, but I have asked for a copy.
24   departments that are listed here whether or not -- or      24        Q    You haven't received one yet?
25   are you aware that they have not designated at this        25        A    Not that I recall.
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page25
                                                                        25of
                                                                           of46
                                                                              46

                                                     Page 312                                                        Page 313
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2        Q    Who did you ask?                                  2        Q    Number 6.
 3        A    I asked staff to reach out to the Department      3        A    Oh, we're still on the recommendations. As
 4   of Corrections, so that we could see what those notices     4   indicated earlier in my deposition, we did reach out to
 5   look like.                                                  5   the Clerk of Court and the Department of Corrections
 6        Q    Do you know when you made that request?           6   regarding information about how to restore civil rights
 7        A    I don't recall.                                   7   and voting rights. The Department of Corrections I
 8        Q    Do you have an expectation of when you'll         8   believe is already sharing information, although I don't
 9   receive a copy of that notice?                              9   know if it's exactly the same language as what we have.
10        A    I'm going to follow up.                          10             We have not yet shared information with the
11        Q    Today?                                           11   Supervisors of Elections regarding the uniform
12        A    Today.                                           12   instructions that should be issued regarding restoring
13        Q    What about the first recommendation about the    13   voting rights if it's not one of those for clemency --
14   colloquy, has recommendation been given to the             14   other than clemency.
15   appropriate agency to give guidance as to what that plea   15        Q    Why not?
16   colloquy information should look like?                     16        A    We're still discussing internally.
17        A    I don't believe that we have shared anything     17        Q    Do you have a sense of when that uniform
18   with the Clerk of Courts on this.                          18   information will be provided to the Supervisors?
19        Q    If you turn to page 23, Recommendation Number    19        A    No, I do not.
20   6, that recommends requiring uniform information on        20        Q    Do you know whether it will be provided in
21   websites/handbooks for the Clerks, Supervisors,            21   time for the March 2020 primary election?
22   Department of Corrections, FCOR, and the Department of     22        A    No, I do not.
23   State regarding the restoration of civil and voting        23        Q    What about the November 2020 general election?
24   rights; do you see that?                                   24        A    No, I do not.
25        A    No. You said 23?                                 25        Q    What about with respect to the Florida
                                                     Page 314                                                        Page 315
 1                      MARIA MATTHEWS                           1                     MARIA MATTHEWS
 2   Commission of Offender Review and the Florida, you are      2   do you see that?
 3   the Florida Department of -- has any guidance been          3        A    Yes.
 4   provided to the Commission on Offender Review for           4        Q    On page 24, paragraph 1, this is under the
 5   uniform language to put this recommendation into place?     5   recommendations. The work group recommends that FCOR
 6        A    They may have information on their website. I     6   and the Department should work together to create a
 7   don't know that it was in coordination with us.             7   uniform process for researching further outstanding
 8        Q    Has an effort been made to make sure that         8   restitution on a potential match for which information
 9   these various websites and handbooks of these different     9   is otherwise not available or ascertainable through
10   agencies are uniform, if they weren't in coordination?     10   Clerk reports and/or DOC records or other applicable
11        A    It would be our desire to ensure that the        11   records after a diligent search; do you see that?
12   information is uniform across the board. We have put it    12        A    Yes.
13   on our website. Department of Corrections is doing         13        Q    Has there been any communications between the
14   their part and --                                          14   Department and FCOR on creating such a process?
15        Q    But it sounds like no steps have actually been   15        A    Yes.
16   taken to make them uniform other than --                   16        Q    What do those communications entail?
17        A    That process --                                  17        A    Determining what -- what FCOR can provide in
18             MS. DAVIS: Objection to form.                    18   terms of their ability to determine whether there is
19        A    -- has not been complete.                        19   outstanding restitution.
20   BY MR. GABER:                                              20        Q    Did that come in the form of email or written
21        Q    Moving to Section 4C, which begins on page 23    21   communications?
22   and carries over after that, that's any other relevant     22        A    It may have been an email. We've also met
23   policies and procedures for verifying the eligibility of   23   with them.
24   a registered voter for restoration of voting rights        24        Q    Did you exchange any documents or paper on
25   under Section 4, Article VI of the State Constitution;     25   this topic with FCOR representatives?
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page26
                                                                        26of
                                                                           of46
                                                                              46

                                                     Page 316                                                        Page 317
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2        A    I believe that we did share documents with        2   procedures with a focus on timely availability,
 3   them regarding a sample file.                               3   accuracy, quality, and consistency of data; do you see
 4        Q    Did you come to any conclusions in terms of       4   that?
 5   how you can create a uniform process for conducting this    5        A    Yes.
 6   research?                                                   6        Q    What steps have been taken by the Department
 7        A    We consulted with them based on their             7   to enhance its data systems and input procedures
 8   expertise in researching cases for clemency. We haven't     8   pursuant to this recommendation?
 9   reached any definitive conclusion on what their role        9        A    By "Department" you mean Department of State?
10   will be and what -- what they may add to that process.     10        Q    Department of State.
11   It's all part of that ongoing discussion.                  11        A    We've been working with the Department of
12        Q    Do you have a sense for when you'll have         12   Corrections, the Florida Department of Law Enforcement,
13   reached a definitive conclusion to put Recommendation      13   the Florida Commission on Offender Review regarding
14   Number 1 into effect?                                      14   their respective databases and how information that they
15        A    No.                                              15   have can be -- can be enhanced and if there's added
16        Q    Do you have any sense that it will happen        16   information -- informational fields that we need for
17   before the March 2020 primary?                             17   them to send to us so that it improves the quality of
18        A    No.                                              18   the matches that we are getting.
19        Q    What about the November 2020 general election?   19        Q    Have any of those recommended enhancements
20        A    No. With that being said, we are -- there are    20   discussed with the various entities gone into effect?
21   still things outstanding. We have litigation going on,     21        A    Pieces and parts.
22   legislature, things can change.                            22        Q    Which pieces?
23        Q    On page 24, paragraph 4 recommends that each     23        A    Data, data coming from these -- from the these
24   stakeholder agency, including the Department of State,     24   entities. For example, the Florida Commission on
25   continue to enhance data systems and data input            25   Offender Review, we've asked them for reconciliation
                                                     Page 318                                                        Page 319
 1                      MARIA MATTHEWS                           1                     MARIA MATTHEWS
 2   files on their clemency to make sure that we have the       2        A    Correct.
 3   most current and has captured any changes to their          3        Q    But at this point, this is a work in progress
 4   database, the Florida Department of Law Enforcement is      4   and these enhancements have not been made to your
 5   also working on their criteria and data that they send      5   satisfaction; is that --
 6   over as well as DOC, but those have -- but it's a work      6        A    No. We're working to agree to understand each
 7   in progress, so it hasn't been finalized.                   7   other's data. These systems were not created
 8        Q    Are there new categories of data that are now     8   necessarily originally to speak to each other.
 9   being sent over that were not previously or what -- what    9        Q    Has that understanding improved since the work
10   types of changes will you see happen if the                10   group report was released?
11   recommendation is followed through with?                   11        A    Yeah, these agencies work well with us and we
12        A    Additional field -- I can speak for the          12   work with them. It certainly has highlighted the issues
13   Department of Corrections' additional fields relative to   13   and the data.
14   the fact that whether somebody is in supervision and       14        Q    What types of issues have you encountered
15   changes to that, because people who are in prison and in   15   through this collaborative process that have been
16   supervision, their status can change from day to day,      16   highlighted for you?
17   and previously that was not of interest to us. We just     17        A    Just challenges to the way data is stored
18   needed to know whether the individual was -- had           18   in -- in a different -- in another agency and how to be
19   received clemency.                                         19   able to extract that data and get that data to us in a
20             And now based on this additional fields of       20   meaningful way that we can use it to make a credible and
21   information that can determine whether it's going to       21   reliable match.
22   fall into those four categories or whether it will fall    22        Q    Recommendations 5 and 7 talk about this
23   into something else.                                       23   litigation and the judge's order and the -- as well as
24        Q    Does "something else" mean potentially that      24   the voter registration statement in the SB 7066
25   it's just outstanding LFOs?                                25   registration changes; do you see that?
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page27
                                                                        27of
                                                                           of46
                                                                              46

                                                     Page 320                                                        Page 321
 1                     MARIA MATTHEWS                            1                      MARIA MATTHEWS
 2        A    Yes.                                              2   legislative staff about Amendment 4, SB 7066, or the
 3        Q    What if any conversations have the Department     3   district court's preliminary injunction order?
 4   of State had with the legislature or representatives        4        A    Again, if not me -- or if the Secretary is
 5   from the legislature staff from a legislature about         5   called up there, it would be for informational purposes,
 6   these two recommendations?                                  6   and I believe that she was asked about the statewide
 7        A    I am aware that there is some legislation that    7   form, so.
 8   is being offered in both these -- in the area -- not        8        Q    Have any recommendations been given by the
 9   both these areas, I'm sorry. At least for Number 5 that     9   Secretary of State to legislatures or their staff about
10   there is legislation being proposed to revert to the       10   creating legislation that would create a mechanism to
11   singular question about felon status.                      11   determine inability to pay for voters who could then be
12             Any time that -- whether it's myself or the      12   eligible?
13   Secretary of State is asked by the legislature to speak    13        A    I'm not aware of that specific inquiry, no.
14   on something, we take no position, but we are -- we're     14        Q    Does the Department regularly provide
15   there as any other agency to offer information up.         15   information or guidance to the legislature on issues of
16        Q    Have you or your staff spoken to legislatures    16   election law?
17   or legislative staff with respect to Recommendations 5     17        A    Yes. If they ask, we do.
18   and 6?                                                     18        Q    Is there an operating procedure for how to
19        A    Say that again.                                  19   respond to those requests, are they done in writing
20        Q    Have you or your staff spoken, either in         20   or --
21   written or oral form, with either legislatures or their    21        A    Any request that comes in for assistance or
22   staff with respect to Recommendations 5 and 6?             22   from a senator or representative and/or their staff is
23        A    Not to date.                                     23   directed through the legislative director and a
24        Q    More generally since your last deposition in     24   determination is made whether it needs to have a visit,
25   this case, have you spoken with any legislatures or        25   a phone call to provide whatever information they're
                                                     Page 322                                                        Page 323
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2   seeking to help them -- them determine what the policy      2   after the District court entered the preliminary
 3   is going to be.                                             3   injunction order saying that he agreed with the order?
 4        Q    Do you know whether there's been any contact      4        A    I remember seeing a tweet.
 5   with legislators or their staff by that department on       5        Q    Do you know whether the Secretary of State
 6   the topics of Amendment 4, SB 7066, or this litigation?     6   shared that position?
 7        A    I am aware that the Secretary has gone up the     7        A    I don't -- you'd have to show me which tweet
 8   Hill to speak to some legislatures I believe on this        8   we're talking about.
 9   statewide voter application, just for background            9        Q    The tweet that you remember. Did the
10   information, to understand how registration occurs and     10   Secretary of State agree with the governor with respect
11   how felony matches occur and that she has also been in     11   to the district court's preliminary injunction order
12   touch with legislator about -- legislation about -- I      12   after it was entered?
13   think it's with Representative Grant regarding that        13             MS. DAVIS: Objection to form.
14   technology proposal that he has.                           14        A    Well, I remember -- I guess I should
15        Q    Which legislator -- legislators did she speak    15   backtrack. I remember a tweet, but I'm not sure --
16   to on the topic of the registration form?                  16   again, I think what I would say here is that the
17        A    That I don't remember. I just remember Grant.    17   Secretary of State is going to agree with whatever a
18        Q    Are you aware of any conversations, requests     18   court says and whatever the law is. That is what her
19   for information on the topic of the district court's       19   position is going to be, whether she -- yeah, that's
20   preliminary injunction and potential legislation about     20   what...
21   inability to pay?                                          21   BY MR. GABER:
22        A    No, and I would be surprised quite frankly,      22        Q    Do you know whether the Secretary of State
23   since we're in litigation, that she would talk about       23   agreed that it was appropriate to have a process in
24   that.                                                      24   place for individuals who have -- who are unable to pay
25        Q    Are you aware of the governor's press release    25   their LFOs that they should be eligible to register and
             Case
             Case4:19-cv-00300-RH-MJF
                  4:19-cv-00300-RH-MJF Document
                                       Document344-19
                                                258-8 Filed
                                                      Filed02/03/20
                                                            04/17/20 Page
                                                                     Page28
                                                                          28of
                                                                             of46
                                                                                46

                                                     Page 324                                                        Page 325
 1                     MARIA MATTHEWS                            1                      MARIA MATTHEWS
 2   vote?                                                       2   whether they owe outstanding LFOs?
 3             MS. DAVIS: Objection to form.                     3        A    Can you repeat that?
 4        A    I would think the Secretary again would uphold    4             MS. DAVIS: Objection to form.
 5   whatever the order -- a court order is and whatever the     5   BY MR. GABER:
 6   legislation laws are.                                       6        Q    I don't know if I can. Does the Secretary
 7   BY MR. GABER:                                               7   have guidance for Supervisors or for voters for how they
 8        Q    Are you aware of any potential legislation        8   should proceed if they get inconsistent information from
 9   that would address the issue of setting up a process for    9   the Department of Corrections or the Clerk of Courts as
10   voters who have an inability to pay to have a              10   to whether they -- whether or not they owe outstanding
11   determination made for them to register and vote if        11   LFOs?
12   they're deemed eligible?                                   12        A    At this time we don't have anything, because
13        A    I wish I could say, but I haven't had time to    13   we haven't sent anything down.
14   go through all the legislation that's been filed.          14        Q    By sent it down, you mean sent down --
15        Q    If the district court's injunction is upheld     15        A    Credible and reliable matches down to the
16   and the legislature doesn't take action, is there a plan   16   counties based on that, yes.
17   in place for the Secretary to issue some guidance as to    17        Q    Has the Secretary of State issued any
18   how Supervisors should make determinations about a         18   guidance, whether formal or informal, to Supervisors or
19   voter's inability to pay?                                  19   Clerks of Court regarding the State Supreme Court's
20             MS. DAVIS: Objection to form and                 20   advisory opinion on the meaning of one phrase in the
21        attorney/client privilege.                            21   middle of Amendment 4?
22   BY MR. GABER:                                              22             MS. DAVIS: Objection, form.
23        Q    Is there a plan or a draft plan for how voters   23        A    Secretaries -- we sent the advisory opinion to
24   should proceed if they get inconsistent information from   24   the Supervisors of Elections. I don't believe we
25   the various law enforcement and other agencies as to       25   elaborated on anything.
                                                     Page 326                                                        Page 327
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2             MR. GABER: Take a short break.                    2   with the automated process that it will incorrectly flag
 3             (Recessed at 11:57 a.m. to 12:10 p.m.)            3   folks who have had their adjudication withheld?
 4   BY MR. GABER:                                               4             MS. DAVIS: Objection, form.
 5        Q    Just a few more questions, Ms. Matthews. At       5        A    We can find incomplete information or
 6   your earlier deposition, you were asked about whether       6   insufficient information and that's why again with the
 7   the CCIS database aggregates misdemeanor financial          7   manual process it's not -- we're working initially with
 8   obligations with felony financial obligations and at the    8   the automated data, but we're then trying to find the
 9   time you said you didn't know. Have you learned since       9   documentation to support it to help with those kinds of
10   then whether that's the case?                              10   discrepancies that might arise.
11        A    I don't know if we have specifically             11   BY MR. GABER:
12   determined that or not.                                    12        Q    We talked a little bit about the funding --
13        Q    Is that a question that you've had with          13   the projected need for more staff and resources for the
14   respect to the CCIS database?                              14   Department to implement these new procedures as a result
15        A    It would certainly be a question we would        15   of SB 7066, does the Department plan to ask the
16   explore, yes.                                              16   legislature for that additional funding to have new
17        Q    You testified previously about the matching      17   staff and resources?
18   process that it flags felony adjudications and that they   18        A    We actually have filed an amended budget
19   then go on for manual review, does that process exclude    19   request to allocate I believe up to a million to assist
20   cases where adjudication is withheld by the criminal       20   with resources, including staffing and whatever other
21   court?                                                     21   needs are in order to deal with our files.
22        A    It is supposed to. Of course, any automated      22        Q    Is that an additional million dollars or is it
23   process might have some, but it is supposed to exclude     23   reallocated from some other part of the budget request?
24   that, but that's why we do the manual review.              24        A    Good question and I don't recall.
25        Q    Is that an area that you found can be flawed     25        Q    With respect to -- we've talked today about
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page29
                                                                        29of
                                                                           of46
                                                                              46

                                                     Page 328                                                        Page 329
 1                      MARIA MATTHEWS                           1                 MARIA MATTHEWS
 2   various documents that you have. Since September, has       2   and documents related to the work group have been
 3   there been an effort to collect new documents, new          3   produced to us. I know that my colleague,
 4   emails, new paper documents, or items you have stored on    4   Molly Danahy, sent an email, I think Mr. Jazil
 5   your computer that relate in any way to the topic of        5   responded, and she followed up again, but we have
 6   this lawsuit?                                               6   not received any response to that.
 7        A    Any documents that have been requested through    7        So I guess I'm putting on the record here, but
 8   litigation, I would trust that the General Counsel's        8   I would like to know whether or not the Secretary
 9   Office would be responsive and would have asked me and      9   plans to produce these additional materials.
10   anyone else who might have documents responsive to it,     10        MS. PRICE: There will be documents produced
11   and we would have provided it.                             11   today, absolutely.
12        Q    Have you asked -- have you been asked to         12        MR. GABER: Will they include the -- you know,
13   supplement your documents since the initial request came   13   the items we talked about in the deposition today?
14   in in September or August?                                 14        MS. PRICE: They'll include anything that's
15        A    Yes.                                             15   responsive to the request for which we have a duty
16        Q    Have you provided those documents too?           16   to supplement under the federal rules.
17        A    We would have provided them to the General       17        MR. GABER: I would just ask if there are any
18   Counsel's Office and they would have replied in            18   in particular that came up today during the
19   accordance.                                                19   deposition that if someone could just take a look
20             MR. GABER: I don't have any further              20   and make sure that those items are also among the
21        questions, but we have not -- plaintiffs have not     21   -- that are being produced, because I think
22        received any supplemental production in this case     22   everything we talked about today would be
23        since September.                                      23   responsive to the request. So with that, I have no
24             None of the documents that were discussed        24   further questions.
25        today, put in the procedures, and email exchanges     25        I don't know if y'all do or someone on the
                                                     Page 330                                                        Page 331
 1                     MARIA MATTHEWS                            1                      MARIA MATTHEWS
 2        phone does.                                            2   March 2020 election that's coming up really quickly?
 3             THE WITNESS: I did want to -- because             3        A    People can still register to vote and if --
 4        something with -- I thought about this later. I        4   it's still up to the individual to affirm on a
 5        don't want it -- want it to be clear that I do not     5   registration application form that they believe
 6        know what the Supervisor of Elections are doing at     6   themselves to be eligible. They'll get on the roles if
 7        the local level in terms of LFOs, but I am pretty      7   the application is complete. We will still be doing the
 8        sure that they are not doing anything regarding        8   cross-checking afterwards, subject to the limitations I
 9        that, because we've still got litigation going.        9   told you about or spoke to you about today. And in
10             And as I'm talking and, you know, it appears     10   terms of those who are already registered, if they are
11        that we're in a state of flux is because of that.     11   eligible, they should be able to vote.
12        We can't do anything definitive, because the          12        Q    So what about the folks then -- I'm sorry, you
13        landscape keeps changing on us. And Supervisors,      13   spoke so I have questions. What about the folks who
14        they do typically look to us for guidance on when     14   might be among the people who their files are being
15        new procedures come into play and law, so they're     15   reviewed, they're being set aside right now, they're not
16        going to look to see what we do before they           16   being sent down, they register, because they can
17        probably implement something.                         17   register as you said, the March 2020 primary comes, they
18             So I'm pretty sure there isn't any               18   vote, and then afterwards it's determined that there's
19        Supervisor -- even though they might have the         19   credible and reliable information that they were not
20        authority to do something, that they are exercising   20   eligible; for those people then, what's the Secretary of
21        it at this point, because we're all kind of waiting   21   State's position about whether they were eligible to
22        how litigation, how legislature, even as we're        22   cast a ballot despite not having the notice that the due
23        having internal discussions and everything.           23   process provision would give them if the files had been
24   BY MR. GABER:                                              24   sent down?
25        Q    How does that interact then with the             25             MS. DAVIS: Objection. That's outside the
           Case
           Case4:19-cv-00300-RH-MJF
                4:19-cv-00300-RH-MJF Document
                                     Document344-19
                                              258-8 Filed
                                                    Filed02/03/20
                                                          04/17/20 Page
                                                                   Page30
                                                                        30of
                                                                           of46
                                                                              46

                                                     Page 332                                                        Page 333
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2        scope of her additional comments and some of that,     2   Secretary of State's position with respect whether that
 3        if not most of that, was already covered in the        3   voter is eligible to vote in the March 2020 election?
 4        direct examination that you've already concluded.      4             MS. DAVIS: Objection to form.
 5             MR. GABER: I think it was well within the         5        A    I think I actually talked about this earlier
 6        scope of additional comments.                          6   in the deposition and that is that determination gets
 7             MS. DAVIS: The scope of the additional            7   made by the Supervisor of Elections. At that juncture,
 8        comments was limited to clarifying, I think, that      8   then the individual is removed, that's the quasi
 9        the Supervisors -- we don't have any information       9   judicial administrative process, and then it's -- the
10        that the Supervisors are acting independently as to   10   Supervisor of Elections whether they -- they have a duty
11        LFOs.                                                 11   under Chapter 104 if they believe that there is a reason
12   BY MR. GABER:                                              12   to be referring that to also refer that person to the
13        Q    I would like you to -- I would like you to       13   state -- to the prosecutor or the State Attorney's
14   answer the question, if it needs to be in your             14   Office.
15   individual capacity. It's well within the topics of the    15   BY MR. GABER:
16   notice and we're still at the deposition.                  16        Q    But you also just offered that the Supervisors
17             So I would like to know what the Secretary of    17   look to the Department of State and even suggested that
18   State's position is for someone who votes in the March     18   they don't do anything until they get the guidance
19   2020 election because they were informed that they could   19   from -- from you. So what -- what is the guidance that
20   register on their belief that they have an                 20   you would give Supervisors with respect to the voters
21   outstanding -- that they can't -- they have an inability   21   who are in that predicament?
22   to pay.                                                    22             MS. DAVIS: Objection to form.
23             And if the Secretary later after the election    23        A    At this juncture, I don't know that I have an
24   sends down a file suggesting that they now think the       24   answer for that.
25   information is credible and reliable, what is the          25   BY MR. GABER:
                                                     Page 334                                                        Page 335
 1                      MARIA MATTHEWS                           1                      MARIA MATTHEWS
 2        Q    Is it possible that the state might -- that       2   because you're supposed to fill it out under oath.
 3   the Secretary of State or the Supervisors might refer to    3        Q    Right. The oath is that you believe that you
 4   the -- those people to the state's attorney if after the    4   are affirming that you are eligible and you've said
 5   election the Secretary of State deemed that there was       5   that's the voter's responsibility to make that
 6   credible and reliable information that they were            6   determination of whether they're eligible; right?
 7   ineligible but didn't provide that information to the       7             MS. DAVIS: Objection to form.
 8   voter before the next election?                             8        A    I'm sorry, say that again.
 9             MS. DAVIS: Objection to form.                     9   BY MR. GABER:
10        A    Again, the Supervisor of Elections is not        10        Q    So if the voter -- obviously if they've
11   going to be determined -- is not going to be referring     11   registered, they've obviously affirmed that they believe
12   it based on us just sending the file. It's going to be     12   they're eligible. The Secretary of State's Office has a
13   based on their determination once an individual has an     13   list of I think it was 65,000 or so, I don't have the
14   opportunity to provide evidence. At that point, the        14   exact number in front of me, people who are
15   Supervisor, like they always have, have a duty to refer    15   potentially -- who potentially -- the Secretary of State
16   any matter that they believe is fraudulent.                16   has information that they owe outstanding LFOs and that
17   BY MR. GABER:                                              17   eventually might lead to files being sent down to the
18        Q    Is there any concern or effort to address this   18   Supervisors; is that --
19   situation before the March 2020 primary, is there any      19             MS. DAVIS: Objection to form.
20   plan to give notice to the voters who are currently        20   BY MR. GABER:
21   under review but not yet being sent down to the            21        Q    -- correct?
22   Supervisors that there's some risk that the Secretary of   22        A    Again, all I know is that those 65,000 are --
23   State might deem that they are ineligible?                 23   don't fall into this other four categories. I don't
24        A    Well, you're on notice when you fill out that    24   know if they're LFOs until we review them.
25   application that if you're not filling it out under --     25        Q    Among them are likely to be people who owe
Case
Case4:19-cv-00300-RH-MJF
     4:19-cv-00300-RH-MJF Document
                          Document344-19
                                   258-8 Filed
                                         Filed02/03/20
                                               04/17/20 Page
                                                        Page31
                                                             31of
                                                                of46
                                                                   46
Case
Case4:19-cv-00300-RH-MJF
     4:19-cv-00300-RH-MJF Document
                          Document344-19
                                   258-8 Filed
                                         Filed02/03/20
                                               04/17/20 Page
                                                        Page32
                                                             32of
                                                                of46
                                                                   46
Case
Case4:19-cv-00300-RH-MJF
     4:19-cv-00300-RH-MJF Document
                          Document344-19
                                   258-8 Filed
                                         Filed02/03/20
                                               04/17/20 Page
                                                        Page33
                                                             33of
                                                                of46
                                                                   46
Case
Case4:19-cv-00300-RH-MJF
     4:19-cv-00300-RH-MJF Document
                          Document344-19
                                   258-8 Filed
                                         Filed02/03/20
                                               04/17/20 Page
                                                        Page34
                                                             34of
                                                                of46
                                                                   46
Case
Case4:19-cv-00300-RH-MJF
     4:19-cv-00300-RH-MJF Document
                          Document344-19
                                   258-8 Filed
                                         Filed02/03/20
                                               04/17/20 Page
                                                        Page35
                                                             35of
                                                                of46
                                                                   46
Case
Case4:19-cv-00300-RH-MJF
     4:19-cv-00300-RH-MJF Document
                          Document344-19
                                   258-8 Filed
                                         Filed02/03/20
                                               04/17/20 Page
                                                        Page36
                                                             36of
                                                                of46
                                                                   46
Case
Case4:19-cv-00300-RH-MJF
     4:19-cv-00300-RH-MJF Document
                          Document344-19
                                   258-8 Filed
                                         Filed02/03/20
                                               04/17/20 Page
                                                        Page37
                                                             37of
                                                                of46
                                                                   46
Case
Case4:19-cv-00300-RH-MJF
     4:19-cv-00300-RH-MJF Document
                          Document344-19
                                   258-8 Filed
                                         Filed02/03/20
                                               04/17/20 Page
                                                        Page38
                                                             38of
                                                                of46
                                                                   46
Case
Case4:19-cv-00300-RH-MJF
     4:19-cv-00300-RH-MJF Document
                          Document344-19
                                   258-8 Filed
                                         Filed02/03/20
                                               04/17/20 Page
                                                        Page39
                                                             39of
                                                                of46
                                                                   46
Case
Case4:19-cv-00300-RH-MJF
     4:19-cv-00300-RH-MJF Document
                          Document344-19
                                   258-8 Filed
                                         Filed02/03/20
                                               04/17/20 Page
                                                        Page40
                                                             40of
                                                                of46
                                                                   46
Case
Case4:19-cv-00300-RH-MJF
     4:19-cv-00300-RH-MJF Document
                          Document344-19
                                   258-8 Filed
                                         Filed02/03/20
                                               04/17/20 Page
                                                        Page41
                                                             41of
                                                                of46
                                                                   46
Case
Case4:19-cv-00300-RH-MJF
     4:19-cv-00300-RH-MJF Document
                          Document344-19
                                   258-8 Filed
                                         Filed02/03/20
                                               04/17/20 Page
                                                        Page42
                                                             42of
                                                                of46
                                                                   46
Case
Case4:19-cv-00300-RH-MJF
     4:19-cv-00300-RH-MJF Document
                          Document344-19
                                   258-8 Filed
                                         Filed02/03/20
                                               04/17/20 Page
                                                        Page43
                                                             43of
                                                                of46
                                                                   46
Case
Case4:19-cv-00300-RH-MJF
     4:19-cv-00300-RH-MJF Document
                          Document344-19
                                   258-8 Filed
                                         Filed02/03/20
                                               04/17/20 Page
                                                        Page44
                                                             44of
                                                                of46
                                                                   46
Case
Case4:19-cv-00300-RH-MJF
     4:19-cv-00300-RH-MJF Document
                          Document344-19
                                   258-8 Filed
                                         Filed02/03/20
                                               04/17/20 Page
                                                        Page45
                                                             45of
                                                                of46
                                                                   46
Case
Case4:19-cv-00300-RH-MJF
     4:19-cv-00300-RH-MJF Document
                          Document344-19
                                   258-8 Filed
                                         Filed02/03/20
                                               04/17/20 Page
                                                        Page46
                                                             46of
                                                                of46
                                                                   46
